IN THE SUPREME COURT OF IOWA
                              No. 15–0104

                           Filed June 3, 2016


SONDRA IRVING,

      Appellant,

vs.

EMPLOYMENT APPEAL BOARD,

      Appellee.



      Appeal from the Iowa District Court for Linn County, Denver D.

Dillard, Judge.



      Claimant appeals district court judgment affirming denial of

unemployment benefits for a job termination resulting from her

incarceration. REVERSED.



      Alisa Diehl of Iowa Legal Aid, Cedar Rapids, for appellant.



      Rick Autry of Iowa Employment Appeal Board, Des Moines, for

appellee.
                                     2

APPEL, Justice.

      In this case, an employee was terminated because of absence from

work arising out of her incarceration on criminal charges unrelated to

the work place. The employee filed for unemployment benefits. The Iowa

Employment Appeal Board (EAB) denied the benefits on the grounds that

her absence from the workplace was misconduct and should be regarded

as a voluntary quit. The employee appealed. The district court affirmed.

The employee then appealed to this court.      For the reasons expressed

below, we reverse.

      I. Background Facts and Proceedings.

      Sondra Irving was employed as a medical assistant at the

University of Iowa Hospitals and Clinics (UIHC).     She was arrested on

November 28, 2013, and incarcerated through December 24, but the

charges were ultimately dismissed.

      Irving was scheduled to resume work on December 3. At Irving’s

request, her mother called UIHC every work day between December 2

and December 11 to report that Irving would be absent from work. On

December 11, an employee at UIHC told Irving’s mother that she did not

need to call anymore because Irving had been placed on a leave of

absence.   Irving’s supervisors at UIHC visited her on December 5 and

told her they were doing everything they could to make sure she did not

lose her job. Irving’s supervisors continued to visit on visiting days, and

they told her that she had been placed on a leave of absence.

      After she was released, Irving attempted to return to work and was

told that she was no longer employed. Irving attempted to reapply for

her job and was rejected.    Irving applied for unemployment insurance

benefits on January 16, 2014, under the Iowa Employment Security Law.

See Iowa Code ch. 96 (2013). Iowa Workforce Development denied her
                                     3

application in a letter stating, “Our records indicate you voluntarily quit

work on 12/20/13, because you were arrested and confined in jail. Your

quitting was not caused by your employer.” Irving appealed the decision.

The unemployment insurance appeal hearing was held before an

administrative law judge.

      At the hearing, a representative from UIHC testified that they

considered Irving to have quit after failing to report to work for three

consecutive days without proper notification and authorization.          The

representative said they knew she was incarcerated and received calls

from Irving’s mother but that any leave of absence required specific

procedures and prior authorization, which Irving failed to follow or

obtain.   Further, the representative stated that they applied Irving’s

accrued vacation time to attempt to cover her absence, but her vacation

was exhausted by December 3, 2013.

      Irving attempted to introduce evidence about the charges against

her and their dismissal at the time of the hearing, but evidence on that

topic was rejected as not being relevant to her separation from UIHC.

The   administrative   law   judge   rejected   Irving’s   application   for

unemployment insurance benefits because Irving voluntarily quit without

good cause attributable to her employer under Iowa Code section 96.5(1)

and Iowa Administrative Code rule 871—24.25(16) (2013).                  The

administrative law judge also noted that even if Irving had proved she did

not voluntarily quit, the outcome would be the same because excessive

unexcused absences due to incarceration qualify as misconduct.

      Irving appealed to the EAB, arguing that she did not voluntarily

quit and that her absenteeism was not the result of a matter of personal

responsibility and thus did not constitute misconduct. She argued that

she attempted to introduce evidence of her innocence of the charges for
                                        4

which she was incarcerated, that this evidence was rejected by the

administrative law judge, and that the rejection of the evidence was an

error.

         The EAB affirmed the administrative law judge, noting that a

voluntary quit is based upon an employee’s subjective intent but that

“the reality of the incarceration and [the employee’s] subjective hopes of

keeping the job are at odds.” It therefore found Irving to have voluntarily

quit. The EAB also found that her absenteeism constituted misconduct

because Irving’s legal problems were an issue of personal responsibility.

The EAB noted that it was accepting evidence of the dismissal of Irving’s

charges but not a letter she submitted which explained the reason for the

dismissal.     Finally, the EAB noted that Irving was separated from a

second job the same week she was separated from UIHC—evidence about

which was not presented before the administrative law judge nor

described in EAB’s decision—and explained that once Irving requalified

for unemployment benefits, the disqualification would be lifted from both

discharges. The EAB stated that this observation about Irving’s second

job played no role in its decision relating to her job at UIHC.

         Irving appealed to the district court, which concluded that the EAB

properly denied her unemployment compensation benefits on the basis of

a voluntary quit resulting from her incarceration. The district court also

said that the EAB could have properly found that Irving voluntarily quit

because of excessive absences without proper notification or for

misconduct because of excessive absences. The district court’s decision

was filed on December 18, 2014.

         Irving filed a timely notice of appeal. On appeal, Irving asserts that

her involuntary incarceration cannot be considered a voluntary quit or

misconduct under Iowa unemployment insurance law. See Iowa Code
                                      5

§ 96.5(1). The EAB defends its own decision and the district court on

both these issues.

      The EAB, however, raises a new issue not raised before the agency

or the district court. For the first time on this appeal, the EAB notes that

at the time of her incarceration, Irving had two jobs, one with UIHC, and

a second job which was not mentioned in the record. The EAB states

that Irving lost both jobs as a result of her incarceration. It asserts that

Irving’s disqualification for benefits as to the second job was based on

discharge for misconduct arising out of her failure to report her arrest. It

claims that in the matter of the second job, Irving lost before the agency

and lost on appeal before the district court in an order entered February

18, 2015, approximately two months after the district court order

denying her benefits associated with her discharge from UIHC. The EAB

indicates that Irving failed to appeal the decision in the matter of the

second job, however, and that as a result, the district court’s

determination that she was disqualified from receiving unemployment

benefits in that case became final.

      Now, on appeal of the case involving Irving’s termination from

UIHC, the EAB raises its new argument. The EAB argues that because

Irving did not appeal the adverse decision in the matter of her second

job, she is not qualified for benefits in connection with her termination

from UIHC.    The gist of the EAB’s argument is that if an employee is

disqualified from receiving unemployment benefits as a result of

termination from concurrent part-time employment, the disqualification

also applies with respect to eligibility for unemployment benefits from the

loss of the other job, regardless of the nature of termination from that

position.   A shorthand description of this argument is the “spill-over”

theory. See Glende v. Comm’r of Econ. Sec., 345 N.W.2d 283, 285 (Minn.
                                        6

Ct. App. 1984) (rejecting the notion that a “ ‘spill-over’ taint of

disqualification” requires blanket disqualification for all concurrent forms

of employment). The EAB describes the spill-over argument as a claim

that this action is moot.

      The EAB recognizes this argument was not raised before the

agency or the district court in the matter involving disqualification for

unemployment benefits from UIHC.            In anticipation of a preservation

issue, the EAB frames its spill-over argument as a claim that Irving’s

current appeal has become moot. The EAB points to the timing of the

decisions. The February 18, 2014 decision of the district court in the

case of Irving’s second job became final only after the district court

entered its decision in the present case on December 18, 2014, with a

notice of appeal filed on January 16, 2015.

      In light of this interesting procedural posture, the EAB argues that

Irving will be “disqualified on the same terms no matter how this appeal

turns out.”   The EAB suggests, therefore, that in this appeal, Irving

cannot show prejudice arising from the action of the EAB in her

unemployment     claim      involving   UIHC    as   required   by   the   Iowa

Administrative Procedure Act. Iowa Code § 17A.19(8)(a).

      In reply to the EAB’s new argument, Irving does not raise

preservation issues.     Instead, she attacks the EAB’s position on the

merits. She claims that her disqualification based on alleged misconduct

from her part-time job should have no bearing on whether she should be

disqualified from receiving unemployment benefits as to her full-time job.

In the alternative, Irving argues that even if the EAB is correct that this

action is moot on a spill-over theory, this court should nonetheless

address the important substantive issues presented in this appeal.
                                     7

      II. Scope of Review.

      “Our review of unemployment benefit cases is governed by the

[Iowa] Administrative Procedure Act, Iowa Code chapter 17A.” Dico, Inc.

v. Iowa Emp’t Appeal Bd., 576 N.W.2d 352, 354 (1998). We elaborated

on our standard of review in Hawkeye Land Company v. Iowa Utilities

Board:

      Iowa Code section 17A.19(10) governs judicial review of an
      agency ruling.     The district court reviews the agency’s
      decision in an appellate capacity. In turn, “[w]e review the
      district court’s decision to determine whether it correctly
      applied the law.” “We must apply the standards set forth in
      section 17A.19(10) and determine whether our application of
      those standards produce[s] the same result as reached by
      the district court.” “The burden of demonstrating the . . .
      invalidity of agency action is on the party asserting
      invalidity.”

847 N.W.2d 199, 207 (Iowa 2014) (alterations in original) (first quoting

Iowa Med. Soc’y v. Iowa Bd. of Nursing, 831 N.W.2d 826, 838 (Iowa

2013); then quoting Auen v. Alcoholic Beverages Div., 679 N.W.2d 586,

589 (Iowa 2004); and then quoting Iowa Code § 17A.19(8)(a)).

      III. Preliminary Issue: Renda Deference.

      As a preliminary question, before we consider any of the legal
issues in this case, we must determine whether the EAB is entitled to

deference in its legal interpretations in this case. There are at least three

potential legal issues under Iowa Code section 96.5. The first issue is

whether, as a matter of law, Irving’s incarceration disqualified her from

receiving benefits under the voluntary-quit provision of the statute and

related rules concerning absenteeism.       The second legal question is

whether Irving’s incarceration disqualified her from receiving benefits

because it amounted to misconduct under the statute and accompanying

administrative rules. The third legal issue, if it is properly before us, is

whether Irving’s failure to appeal her disqualification for misconduct in
                                      8

the matter of her part-time job requires her disqualification from

receiving benefits in this matter under Iowa Code section 96.5(2).

      The recent seminal case regarding the degree to which this court

defers to legal interpretations of an administrative agency is Renda v.

Iowa Civil Rights Commission, 784 N.W.2d 8, 10–15 (Iowa 2010).         In

Renda, we concluded that we should not afford deference to an agency’s

legal interpretations unless that interpretive authority has clearly been

vested in the agency.    Id. at 11.   Where there is no express grant of

interpretive authority, we as a general matter do not grant deference to

an agency when the legal terms being construed have independent legal

meaning not within its expertise.     Id. at 14.   Words and phrases like

“voluntary,” “misconduct,” “employer,” and “in connection with” are not

alien to the legal lexicon. These terms are not complex or beyond the

competency of courts. See SZ Enters., LLC v. Iowa Utils. Bd., 850 N.W.2d
441, 451 (Iowa 2014) (declining to defer to agency interpretation when

the subject matter is not overtly complex and concerns “terms that do

not on their face appear to be technical in nature”); see also Schutjer v.

Algona Manor Care Ctr., 780 N.W.2d 549, 558 (Iowa 2010).         Like the

district court, we discern no clear indication in the statute requiring

Renda deference and conclude that we do not defer to the agency’s

interpretation of law.

    IV. Dismissal for Misconduct and Disqualification for
Unemployment Insurance Benefits from All Other Concurrent
Employers—The Spill-Over Theory.

      A.   Procedural Posture.        At the outset, we must confront a

somewhat unusual procedural issue. As indicated above, the question of

whether disqualification for misconduct related to concurrent, part-time

employment inexorably leads to disqualification for benefits related to a
                                       9

different full-time job with a different employer under a spill-over theory

was not presented to the agency or the district court and is raised for the

first time on appeal.      The disqualification for misconduct related to

Irving’s part-time job did not become final until after the district court

ruled in this case and Irving filed her notice of appeal.

         We have repeatedly said in the context of unemployment appeals

that we consider only issues raised in the record before the EAB. Bartelt

v. Emp’t Appeal Bd., 494 N.W.2d 684, 687 (Iowa 1993) (“Disqualification

for benefits stand[s] or fall[s] on the ground asserted before the agency.”);

Sharp v. Emp’t Appeal Bd., 479 N.W.2d 280, 284 (Iowa 1991) (finding

termination for misconduct not raised before the agency and thus “there

is nothing to review”); Roberts v. Iowa Dep’t of Job Serv., 356 N.W.2d 218,

223 (Iowa 1984) (holding that upon judicial review, the district court

reviews final agency action and that “[i]n the absence of the requisite

agency finding, we have nothing to review”). It is undisputed that the

issue     of   whether   disqualification   from   a   part-time   job   means

disqualification for benefits from a simultaneously held full-time job was

not considered by the EAB and was not part of the appeal to the district

court.    Under our precedent, there is a real question whether we can

reach out and decide a new issue presented on appeal for the first time.

See Bartelt, 494 N.W.2d at 687; Sharp, 479 N.W.2d at 284; Roberts, 356
N.W.2d at 223.

         There might be some room to consider the issue under the

principles discussed in the concurring and dissenting opinion in Feld v.

Borkowski, 790 N.W.2d 72, 84–85 (Iowa 2010) (Appel, J., concurring in

part and dissenting in part) (discussing when matters not raised by the

parties may properly be considered before the court). The Feld majority

does not explain, however, how to avoid the Bartelt, Sharp, and Roberts
                                     10

precedents in order to reach the underlying issue. Finding an exception

to our precedents might be problematic in the context of an appeal of

final agency action under the Iowa Administrative Procedures Act. Such

an appeal implies a ruling by the agency, not an argument made by

counsel on appeal.    It is true, of course, that a challenger to agency

action must generally show prejudice.      Iowa Code § 17A.19(8)(a).     But

can lack of prejudice be shown by reference to facts and arguments

outside the administrative record?

      The procedural snarl presented in this case also has implications

for the underlying merits of the late-raised issue. Even assuming some

spill-over effect, there is a question of timing. Does a disqualification for

misconduct in a part-time job operate to disqualify a claimant from

benefits after a hearing has been held on the merits with respect to

benefits resulting from loss of the simultaneously held full-time job?

The procedural posture in the current case suggests that even if there is

a concept of vicarious disqualification across jobs, the application of

such a rule should relate to terminations which occur only after the

finding of misconduct has become final.             Otherwise, retroactive

misconduct disqualification amounts to a penalty or forfeiture of

unemployment benefits where the entitlement to benefits has already

been determined. See Richards v. Unemployment Comp. Bd. of Review,

480 A.2d 1338, 1340 (Pa. Commw. Ct. 1984) (finding “no statutory or

other basis for imposing a penalty” on a claimant’s previously determined

compensation from his full-time employer after his discharge for

misconduct from a part-time employer); see also Faatz v. Unemployment

Comp. Bd. of Review, No. 377 C.D. 2015, 2015 WL 5511319, at *2 & n.3

(Pa. Commw. Ct. Aug. 11, 2015) (noting that the claimant’s misconduct
                                    11

discharge from her part-time job would not affect any previously

determined benefits, if she had any).

       The EAB suggests that we can consider the issue on appeal even

though the question has not been presented to the district court or to the

agency because mootness may be raised at any time.              Mootness,

however, generally applies where there is a lack of a real live controversy

which deprives the court of the ability to provide the parties with a

remedy. Here, there is a real live controversy which plainly has not been

extinguished.   The problem does not seem like a mootness issue, but

rather a collateral attack based on a new issue.

       The procedural questions are complicated.       Instead of sorting

through these complex issues, we turn to the underlying merits to

resolve the issue which has been presented to us and briefed by the

parties.

       B. Overview of Spill-Over Disqualification. The EAB asks us to

hold that a final disqualification for misconduct in a claimant’s part-time

employment leads to disqualification of the employee for unemployment

insurance resulting from her termination from her simultaneously held

full-time job regardless (1) of the reasons for termination from the full-

time job and (2) even though the final determination of disqualification

for misconduct on the part-time job occurred after termination from the

full-time job and was not advanced as a reason for disqualification of

benefits related to the claimant’s full-time job in proceedings before the

EAB.

       We have not had occasion to consider these questions before. To

do so, we must balance two competing interests. On the one hand, we

have the interest of the person who loses both jobs in this way—the

remedial benefits of unemployment insurance can accomplish much to
                                          12

alleviate the misery of a period of unemployment. On the other hand, we

have the interests of the health of the employment insurance fund, all

other people who may draw from the fund, and the employers who

contribute to the fund; allowing those who become unemployed due to

their own fault under the law to draw from the fund would deplete the

fund at the expense of those who were not at fault and would defeat one

of the goals of the law, namely to provide financial incentives to

employers to refrain from terminating employees for disapproved

reasons. See Iowa Code § 96.2 (stating that reducing unemployment can

be accomplished by “encouraging employers to provide more stable

employment”); Katherine Baicker, Claudia Goldin & Lawrence F. Katz, A

Distinctive   System:     Origins       and    Impact        of    U.S.   Unemployment

Compensation, in The Defining Moment: The Great Depression and the

American Economy in the Twentieth Century 227, 245–50 (Michael D.

Bordo,    Claudia       Goldin,     &     Eugene        N.        White   eds.,   1998),

http://nber.org/chapters/c6895 (describing how penalizing employers

for benefits paid to their workers was intended to reduce unemployment

by giving financial incentives to employers to provide stable, as opposed

to seasonal, employment).

      C. Iowa Statutory Provisions Related to Misconduct. The key

Iowa statutory provision involved in this issue is Iowa Code section

96.5(2). It provides,

      If the department finds that the individual has been
      discharged for misconduct in connection with the individual’s
      employment:

             a. The individual shall be disqualified for benefits
      until the individual has worked in and has been paid wages
      for insured work equal to ten times the individual’s weekly
      benefit amount, provided the individual is otherwise eligible.
                                     13
             b. Provided further, if gross misconduct is established,
        the department shall cancel the individual’s wage credits
        earned, prior to the date of discharge, from all employers.

              c. Gross misconduct is deemed to have occurred after
        a claimant loses employment as a result of an act
        constituting an indictable offense in connection with the
        claimant’s employment, provided the claimant is duly
        convicted thereof or has signed a statement admitting the
        commission of such an act.

Id. (emphasis added).

        The emphasized portions of the statute show that the legislature

referred to misconduct “in connection with the individual’s employment”

and gross misconduct that cancelled an individual’s wage credits “from

all employers.”

        In addition, the EAB has an administrative rule fleshing out the

content of “misconduct” under the Iowa Employment Security Law. Iowa

Admin. Code r. 871—24.32(1)(a). The rule includes within “misconduct”

acts or omissions “arising out of such worker’s contract of employment”;

limits misconduct to acts evincing willful or wanton disregard of “an

employer’s interest”; and includes carelessness or negligence only when

it is of such a degree of recurrence as to show intentional and

substantial disregard “of the employer’s interests” or of the employee’s

duties and obligations “to the employer.” Id. Under the administrative

rules, excessive unexcused absence is considered misconduct except for

illness or “other reasonable grounds.” Id. r. 871—24.32(7).

        D. Positions of the Parties. The EAB’s position is that Irving’s

discharge for misconduct from her part-time job serves to disqualify her

from receiving unemployment insurance benefits from her full-time job at

UIHC.     The EAB cites Iowa Code section 96.5(2), which states, “If the

department finds that the individual has been discharged for misconduct

in connection with the individual’s employment[,] . . . [t]he individual
                                     14

shall be disqualified for benefits . . . .” Nothing in this provision, the EAB

argues, limits the disqualification to the job for which the individual was

discharged for misconduct. Since the disqualification for benefits is not

limited in the statute to one employer, it must be applied to all benefits

from all employers.       The EAB states that this rule of “complete

disqualification” has been applied for thirty-six years and is a key

component of the entire system of administration of the unemployment

compensation fund.

      Irving disagrees with the EAB’s position. She analogizes the issues

of misconduct and complete disqualification to prior Iowa caselaw on

voluntary quits, wherein the court of appeals held that a voluntary quit

from a part-time employer did not disqualify the individual from benefits

from a full-time employer.     Welch v. Iowa Dep’t of Emp’t Servs., 421
N.W.2d 150, 154 (Iowa Ct. App. 1988).

      E.    Authority from Other States Regarding Spill-Over for

Misconduct. The Iowa Employment Security Law (the Act) was enacted

as part of a national movement arising out of the Great Depression to

provide a measure of financial security to those who were involuntarily

unemployed. All states have enacted such statutes. While the statutes

are not identical in all respects, they are sufficiently similar that this

court has often relied on cases from other jurisdictions to aid in the

interpretation of Iowa law. See, e.g., Harlan v. Iowa Dep’t of Job Serv.,

350 N.W.2d 192, 194 (Iowa 1984); Higgins v. Iowa Dep’t of Job Serv., 350
N.W.2d 187, 191–92 (Iowa 1984); Cosper v. Iowa Dep’t of Job Serv., 321
N.W.2d 6, 10–11 (Iowa 1982); Huntoon v. Iowa Dep’t of Job Serv., 275
N.W.2d 445, 448 (Iowa 1979).

      We have found caselaw in four states considering whether a

misconduct discharge with respect to one employer disqualifies an
                                       15

individual from receiving unemployment benefits for other employers. In

each   of   these   states,   appellate     courts     have       overturned    agency

determinations      that   disqualification   from         benefits    from    one   job

necessarily means disqualification of benefits from another job.

       We begin with caselaw from Pennsylvania.                       In Richards, the

Commonwealth Court of Pennsylvania considered a case where an

employee was laid off from a factory job. 480 A.2d at 1339. After the

layoff, the claimant obtained a part-time job at Domino’s Pizza.                     Id.

Because of the low wages at Domino’s, he continued to receive

unemployment benefits from the factory.              Id.    The claimant was then

fired from Domino’s for willful misconduct.                 Id.   The question was

whether the termination from Domino’s for misconduct provided a basis

for disqualification from continued benefits from the factory job. Id. The

administrative agency denied continued benefits arising from the

claimant’s factory job. Id.

       The Richards court disagreed, holding that the employee’s loss of

employment with Domino’s was irrelevant to his unemployment benefits

from his full-time job.       Id.   The court held there was no difference

between a voluntary quit and a misconduct discharge for the purposes of

determining whether the employee should be disqualified for benefits

from other jobs. Id. The Richards court held,

       [W]e have no statutory or other basis for imposing a penalty
       as to regular benefits because of unemployment from a part-
       time job which Claimant had a right to keep or lose since the
       earnings therein could in no respect affect his entitlement to
       regular benefits.

Id. at 1340.

       Similar caselaw appears in Minnesota.               In Glende, an employee

was simultaneously employed by a full-time employer and a part-time
                                   16

employer. 345 N.W.2d at 284.        The employee was terminated for

misconduct from the part-time job and was laid off from his full-time job

a few days later.   Id.   The Glende court drew an analogy from cases

involving voluntary quits, wherein the Minnesota Supreme Court held

that a voluntary quit from a part-time job could not be a basis for

disqualification for benefits of another job.   Id. at 284; see Berzac v.

Marsden Bldg. Maint. Co., 311 N.W.2d 873, 875 (Minn. 1981). Despite

the agency’s mandate to “examine . . . separate claim petitions upon

their individual merits,” Berzac, 311 N.W.2d at 875, the administrative

agency in Glende disqualified the employee for benefits from his full-time

job based on his misconduct termination in his part-time employment.

Glende, 345 N.W.2d at 284.

      The Glende court reversed. Glende, 345 N.W.2d at 285. The court

noted that the agency ignored its prior instruction from Berzac and

“repeated its erroneous practice of denying benefits from the full-time

employment by virtue of a ‘spill-over’ taint of disqualification from the

previous part-time employment.” Id.

      The approach of the Glende court was approved by the Minnesota

Supreme Court in Sticka v. Holiday Village South, 348 N.W.2d 761, 763

(Minn. 1984).    The Sticka court declared that the “all or nothing

proposition” of the Minnesota agency was “misguided.” Id. Although the

case involved a voluntary quit of a part-time job, the Sticka court

declared that “it makes no sense that on cessation of the part-time work

for any reason, [the employee] should become disqualified for any and all

benefits.” Id. (emphasis added).

      In support of its approach, the Sticka court cited a Nebraska case,

Gilbert v. Hanlon, 335 N.W.2d 548, 553 (Neb. 1983).      Like Sticka, the

case involved a situation where the employee voluntarily quit a part-time
                                     17

job. Id. at 550. The Gilbert court, however, broadly stated that where

more than one job is held concurrently by an employee, “a disqualifying

termination of one job does not thereby automatically disqualify the

employee from benefits based upon other jobs against which no

disqualification applies.”   Id. at 553.   According to the Gilbert court,

“each job should be considered separately and benefits disqualified

separately according to the facts relating to the termination of each

employment.” Id.

      Finally, in Brooks v. Department of Labor & Industrial Relations, the

Hawaii   Supreme     Court    considered    whether     an   employee    with

simultaneous full-time and part-time jobs and who was discharged for

misconduct from his part-time job was not eligible for unemployment

compensation from the full-time job when he was discharged from that

job for medical reasons. 704 P.2d 881, 881 (Haw. 1985). The employee

was denied benefits from his full-time job at the administrative stage

because of the earlier misconduct termination.        Id. at 882.   The court

disagreed, stating that the employee was not unemployed at the time he

was discharged from his full-time job for medical reasons despite being

previously discharged for misconduct from his other job. Id. at 882.

      Obviously, these cases are not binding authority in Iowa. They do

show, however, that when the relatively rare spill-over issue has been

presented elsewhere, the state appellate courts have liberally construed

their employment security acts and found in favor of the employee.

      F. Iowa Authority on Nexus and Spill-Over. There is no Iowa

authority directly on point regarding the issue of the spill-over effect of a

disqualification for benefits resulting from discharge from a part-time job

for misconduct. Generally, however, we have held that “each individual

case under the unemployment compensation statute must be considered
                                    18

and construed upon the facts as presented.” Moorman Mfg. Co. v. Iowa

Unemployment Comp. Comm’n, 230 Iowa 123, 130–31, 296 N.W. 791,

795 (1941).

      Additionally, our courts have heard several cases concerning

whether an employee discharged for voluntarily quitting a part-time job

is then barred from receiving unemployment benefits from a full-time job.

In McCarthy v. Iowa Employment Security Commission, we considered a

case where an employee quit a second, part-time job, before being laid off

from a full-time job.    247 Iowa 760, 762, 76 N.W.2d 201, 202 (1956).

When he applied for unemployment benefits from his full-time job, the

administrative agency found him disqualified because of his previous

voluntary quit.    Id. at 762–63, 76 N.W.2d at 203.         We disagreed,

reasoning that the Employment Security Law requires employers to pay

into the unemployment fund for their employees and that the only

interest an employer has is in the amount they contributed to the fund

for that employee.      Id. at 763, 76 N.W.2d at 203.    We stated, “[T]he

termination of the plaintiff’s work with the [part-time employer] should

have no effect upon the [payment] record of his full-time employer.” Id.

We found that fact important in construing the meaning of the phrase

“his work” in Iowa Code section 96.5(1) (1954), noting that the

subsection does not say “all his work.” Id. at 764–65, 76 N.W.2d at 203–

04. In other words, the “work” referred to in section 96.5(1) is in relation

to the employer with the financial interest in that portion of the

employment fund. Importantly, we were unwilling to write in the term

“all” to precede the term “work” in the statute.

      In Welch v. Iowa Department of Employment Services, the court of

appeals heard a similar case where an employee left part-time

employment and had trouble securing unemployment compensation for a
                                      19

full-time job. 421 N.W.2d 150, 151 (Iowa Ct. App. 1988). The court of

appeals noted that if the full-time employer did not have to pay

unemployment benefits due to the separation from the part-time

employer, that this would result in a “windfall . . . to the regular

employer who did cause claimant’s unemployment because of that

employer’s being relieved of liability.” Id. at 153.

       G. Analysis.

       1. Principles of statutory construction. We begin with a brief review

of the general principles of statutory construction and the specific rules

of construction that relate to cases under the Iowa Employment Security

Law.

       We have stated that the guiding polestar of statutory analysis is to

determine and apply the intent of the legislature. Iowa Dep’t of Revenue

v. Iowa Merit Emp’t Comm’n, 243 N.W.2d 610, 614 (Iowa 1976). If the

words of a statute are “so clear and free from obscurity that [their]

meaning is evident from a mere reading,” that is the end of the matter.

Holiday Inns Franchising, Inc. v. Branstad, 537 N.W.2d 724, 728 (Iowa

1995) (quoting Kruck v. Needles, 259 Iowa 470, 476, 144 N.W.2d 296,

300 (1966)). If a statute is ambiguous, we will then construe the statute

using traditional tools of statutory interpretation.    See generally Iowa

Code § 4.6 (2013) (outlining various factors that may be considered in

determining legislative intent).

       We have cautioned, however, against overbroad use of the plain-

meaning doctrine. We have stated that courts “should be circumspect

regarding narrow claims of plain meaning and must strive to make sense

of [a statute] as a whole.” Rolfe State Bank v. Gunderson, 794 N.W.2d
561, 564 (Iowa 2011). Ambiguity may arise not only from the meaning of

particular words, but also “from the general scope and meaning of a
                                   20

statute when all its provisions are examined.” Id. (quoting Holiday Inns

Franchising, 537 N.W.2d at 728).

      Consistent with our caselaw, the leading treatise on statutory

construction cautions against indiscriminate use of the plain meaning

approach, noting that “invocation of the plain meaning rule may

represent an attempt to reinforce confidence in an interpretation arrived

at on other grounds.”     See 2A Norman J. Singer & Shambie Singer,

Sutherland Statutes and Statutory Construction, § 46:1 (7th ed., rev. vol.

2014).   The treatise further notes that “it would seem difficult, or

impossible, for courts to determine the meaning of a statutory term or

provision without any contextual consideration.” Id. § 46.4, at 199–200.

      We have applied these general principles in the context of the Iowa

Employment Security Law. For instance, in McCarthy, we cautioned that

language that is “plain and unambiguous” in some contexts might not be

so in another. 247 Iowa at 762, 76 N.W.2d at 202.        Citing prior

precedent, we emphasized, “Doubtless the language must be construed

in the light both of its context and its purpose.”   Id. (citing Stromberg

Hatchery v. Iowa Emp’t Sec. Comm’n, 239 Iowa 1047, 1054, 33 N.W.2d
498, 503 (1948)).

      In construing statutes, we often look to the underlying legislative

purpose. See Holiday Inns Franchising, 537 N.W.2d at 728. Particularly

relevant in determining that purpose is a statute’s preamble or statement

of policy. See id.; DeMore ex rel. DeMore v. Dieters, 334 N.W.2d 734, 737

(Iowa 1983).     Here, the legislature has provided us with a lengthy

statement of the legislative policy underlying the statute.    Iowa Code

section 96.2 provides,

      Economic insecurity due to unemployment is a serious
      menace to the health, morals, and welfare of the people of
      this state. Involuntary unemployment is therefore a subject
                                   21
      of general interest and concern which requires appropriate
      action by the legislature to prevent its spread and to lighten
      its burden which now so often falls with crushing force upon
      the unemployed worker and the worker’s family. . . . The
      legislature, therefore, declares that in its considered
      judgment the public good and the general welfare of the
      citizens of this state require the enactment of this measure
      . . . for the compulsory setting aside of unemployment
      reserves to be used for the benefit of persons unemployed
      through no fault of their own.

      We have characterized the legislative purpose as including a goal of

“minimizing the burden of involuntary unemployment” and have cited

that purpose in numerous cases interpreting the statute. See Roberts,
356 N.W.2d at 221; see also, e.g., Bridgestone/Firestone, Inc. v. Emp’t

Appeal Bd., 570 N.W.2d 85, 96 (Iowa 1997); Cosper, 321 N.W.2d at 10.

      We also look to the entire statute in construing a particular

provision or section. When we interpret a statute, “we assess the statute

in its entirety, not just isolated words or phrases.”     In re Estate of

Bockwoldt, 814 N.W.2d 215, 223 (Iowa 2012) (quoting Doe v. Iowa Dep’t

of Human Servs., 786 N.W.2d 853, 858 (Iowa 2010)); accord In re A.J.M.,

847 N.W.2d 601, 605 (Iowa 2014); State v. Romer, 832 N.W.2d 169, 177

(Iowa 2013); State v. Young, 686 N.W.2d 182, 184–85 (Iowa 2004); City of

Nevada v. Slemmons, 244 Iowa 1068, 1071, 59 N.W.2d 793, 794 (1953).

The concept of considering the entire act and construing its various

provisions in that light is well established in our caselaw involving the

Iowa Employment Security Law.       See McCarthy, 247 Iowa at 762, 76
N.W.2d at 202; Merchants Supply Co. v. Iowa Emp’t Sec. Comm’n, 235
Iowa 372, 381, 16 N.W.2d 572, 578 (1944); Iowa Public Serv. Co. v.

Rhode, 230 Iowa 751, 753, 298 N.W. 794, 796 (1941).

      In addition to the statement of purpose and the general rules of

statutory construction, there are some specific rules that apply to cases

under the Iowa Employment Security Law that have a bearing on our
                                      22

consideration of the statutory issues presented in this case.              For

instance, we have stated that in light of the salutary purposes of the Act,

we construe its provisions “liberally to carry out its humane and

beneficial purpose.” Bridgestone/Firestone, 570 N.W.2d at 96; see also

Roberts, 356 N.W.2d at 221; Brumley v. Iowa Dep’t of Job Serv., 292
N.W.2d 126, 129 (Iowa 1980); Smith v. Iowa Emp’t Sec. Comm’n, 212
N.W.2d 471, 472–73 (Iowa 1973). The notion that the Iowa Employment

Security Law is to be liberally construed to carry out its humane and

beneficial purpose is not an arithmetic rule of certain application, but it

does mean that in close cases the benefit of the doubt is in favor of

extending benefits to fulfill the purpose of the Act.

      We have said that the claimant has the burden to initially show

qualification for benefits. See Moulton v. Iowa Emp’t Sec. Comm’n, 239
Iowa 1161, 1172, 34 N.W.2d 211, 217 (1948).               Under the statute,

however, the employer generally has the burden to show disqualification.

Iowa Code § 96.6(2); see Reigelsberger v. Emp’t Appeal Bd., 500 N.W.2d
64, 66 (Iowa 1993); Bartelt, 494 N.W.2d at 686.          Further, we and our

court of appeals have recognized the parallel concept that disqualification

provisions of the statute are subject to narrow or strict construction in

light of the beneficial purposes of the statute.        Bridgestone/Firestone,
570 N.W.2d at 96; Diggs v. Emp’t Appeal Bd., 478 N.W.2d 432, 434 (Iowa

Ct. App. 1991); see also Marzetti Frozen Pasta, Inc. v. Emp’t Appeal Bd.,

No. 08–0288, 2008 WL 4725151, at *3 (Iowa Ct. App. Oct.29, 2008).

      2. Application of principles to the spill-over theory. The statutory

language is at least ambiguous on the question of whether a

disqualification   for   misconduct     from   one      employer   means    a

disqualification for all employers. See Iowa Code § 96.5(2). Nothing in

this Code provision expressly indicates whether a disqualification for
                                    23

misconduct from one employer means disqualification from benefits from

any other employer. In considering the issue, we must keep in mind the

beneficial purposes of the Act, our precedent that the employer has the

burden of proof regarding misconduct, and our precedent that the

disqualification provisions of the Act are to be strictly construed against

the employer. Bridgestone/Firestone, 570 N.W.2d at 96; Reigelsberger,
500 N.W.2d at 66.

      Examination of the statute suggests that the disqualification for

misconduct should apply only to the employment where the misconduct

occurred. The introductory language of Iowa Code section 96.5(2) states

that disqualification for misconduct must be “in connection with the

individual’s employment.”   This statutory language suggests that there

must be a causal connection between the misconduct and the

employment. See State ex rel. Miller v. Cutty’s Des Moines Camping Club,

Inc., 694 N.W.2d 518, 525–27 (Iowa 2005) (citing cases for the

proposition that in the absence of a legislative definition, the phrase “in

connection with” is commonly defined as “related to, linked to, or

associated with”).

      There is, however, no nexus between a disqualification for

misconduct from one employer and an employee’s other job on which the

misconduct has no bearing.        To impose a spill-over or vicarious

disqualification to a loss of employment with a full-time employer based

on misconduct in connect with a part-time employer ignores the

legislature’s required nexus and seems more akin to imposition of a

penalty or moral judgment than interpretation of the statute.          But

unemployment benefits are not paid primarily to reward or punish the

employer or employee; they are instead intended to protect the stability

of the state and the family. See Nat’l Gypsum Co. v. Adm’r, La. Dep’t of
                                      24

Emp’t Sec., 313 So. 2d 230, 232 (La. 1975); Turner v. Brown, 134 So. 2d
384, 386 (La. Ct. App. 1961); cf. Richards, 480 A.2d at 1340.

       The language in the administrative rule related to misconduct

appears to recognize the concept of a nexus with a specific employer.

The rule defines misconduct as a deliberate act or omission arising “out

of such worker’s contract of employment.” Iowa Admin. Code r. 871—

24.32(1)(a).   Where there are two employers, of course, there are two

separate contracts of employment.          But the rule seems to link the

misconduct to a contract.

       Further, the rule refers to “willful or wanton disregard of an

employer’s interest,” deliberate disregard of the “standards of behavior

which the employer has the right to expect,” “intentional and substantial

disregard of the employer’s interest,” and the “duties and obligations to

the   employer.”    Id.   (emphasis   added).     Such   language   in   the

administrative rule may not be determinative, but it tends to reinforce

the common sense notion that misconduct is an employer specific

concept.

      Further, the statute demonstrates that the legislature knew how to

use language that covers “all employers.” Section 96.5(2)(b) provides that

“if gross misconduct is established, the department shall cancel the

individual’s wage credits earned, prior to the date of discharge, from all

employers.”    Iowa Code § 96.5 (2)(b) (emphasis added).        While the

legislature used such language in subsection (2), paragraph (b), it did not

use similar language in the adjacent paragraph (a). We should recognize

the difference in adjacent statutory provisions, not ignore it. See Alli v.

Decker, 650 F.3d 1007, 1016 (3rd Cir. 2011) (noting overreliance on

dictionaries “to the exclusion of sources such as adjacent statutory

provisions” can lead courts astray); Davine v. Kapasi, 729 F. Supp. 2d
25

1024, 1027–28 (N.D. Ill. 2010) (noting difference between adjacent

statutory provisions); Bray v. Tejas Toyota, Inc., 363 S.W.3d 777, 785

(Tex. App. 2012) (noting importance of difference in adjacent statutory

language).

      There is good reason for the adjacent statutory distinction between

misconduct and gross misconduct.           An employee who commits

misconduct with one employer may be performing satisfactorily with

another employer.     As noted by an academic commentary, “Identical

conduct might be treated as [misconduct] in one environment and not in

another.     One plant will have established rules for employee conduct

which will not exist at another work location.”         Paul H. Sanders,

Disqualification for Unemployment Insurance, 8 Vand. L. Rev. 307, 335

(1955).

      The Iowa case Cook v. Iowa Department of Job Service illustrates

the fact that misconduct with respect to one employer may not

necessarily be misconduct toward another. 299 N.W.2d 698, 702 (Iowa

1980). In Cook, the claimant was employed in a position that required a

driver’s license in order to delivery groceries. Id. at 699. The claimant

received numerous speeding citations.      Id.   Ultimately, the employer

received notice from its insurance carrier that it would no longer cover

the claimant due to his poor driving record. Id. at 700. Not having other

suitable positions for the claimant, the employer terminated him. Id. We

held that since the claimant’s predicament was a result of “self-inflicted

uninsurability,” such conduct amounted to disqualifying misconduct. Id.

at 702.

      Yet suppose the claimant in Cook was disqualified from a part-time

pizza delivery job when he concurrently held a full-time highly skilled job

that did not require a driver’s license. Assume further that the claimant
                                    26

had a spotless employment record in the full-time position. Under this

scenario, it does not make sense to automatically disqualify the employee

should he or she become unemployed from the full-time job under some

kind of spill-over theory.

      A different scenario arises, however, when disqualification results

from gross misconduct. Gross misconduct involves very serious offenses

that would lead any employer to question the desirability of ongoing

employment regardless of whether the conviction was in connection with

the worker’s employment.      To provide a harsher treatment of gross

misconduct compared to ordinary misconduct is certainly a rational

legislative policy. See, e.g., Johnson v. So Others Might Eat, Inc., 53 A.3d
323, 326–27 (D.C. 2012) (noting different consequences for gross

misconduct and misconduct).      And it is consistent with the legislative

language disqualifying such claimants from benefits “from all employers.”

Iowa Code § 96.5(2)(b).

      We further think the reasoning of McCarthy and Welch is

instructive.   Section 96.5(1) dealing with voluntary quits and section

96.5(2) dealing with misconduct use slightly different language to refer to

the individual’s job—“left work voluntarily” versus “discharged for

misconduct in connection with the individual’s employment.” Iowa Code

§ 96.5(1), (2). Yet in McCarthy, we refused to judicially add the term “all”

before the term “work.” 76 N.W.2d at 203–04. We decline to add the

term “all” here as well, particularly when the legislature in fact used a

more inclusive term “all employers” in the subsection immediately

following the statutory provision in question here.     This plain vanilla,

button-down approach to statutory interpretation is also consistent with

our nexus approach in Moorman Manufacturing, where we required that

each individual case of unemployment compensation be considered and
                                               27

construed on the facts as presented. 230 Iowa at 130–31, 296 N.W. at

795.

        Additionally, the purpose of financially penalizing employers for

discharging employees for unapproved reasons is to encourage those

employers to keep employees. That purpose would be negated by giving

an employer a windfall as described in Welch. 421 N.W.2d at 153. Here,

if an employer discharges a full-time employee without a voluntary quit

or misconduct, the employer would get the kind of windfall we rejected in

Welch.

        Finally, we find the cases in other states of at least some value.

See Brooks, 704 P.2d at 882; Glende, 345 N.W.2d at 285; Richards, 480
A.2d at 1340.             These cases are somewhat conclusory, but they

demonstrate that whatever else might be said, there is at least a solid

basis in the caselaw to limit the effects of a discharge for misconduct to

eligibility for unemployment insurance arising out of that employment.

Our     Iowa   law       directs   us     to   narrowly    consider   provisions      for

disqualification for benefits.          Bridgestone/Firestone, 570 N.W.2d at 96.

We must do so in this case.

        H. Conclusion. Because of the liberal purposes of the Act, the

requirement        that    we      narrowly     construe    provisions      related   to

disqualification, the actual language of the Act and its implementing

regulations, our past precedents, and the persuasive precedents from

other    states,    we     hold    that   Irving’s   challenge   to   her    denial   of

unemployment benefits from UIHC should not be barred by the

unappealed determination that she was terminated for misconduct from

her part-time job.         We conclude that the contention of the EAB is in

violation of Iowa Code section 96.5(2) and the implementing regulations

found in Iowa Administrative Code rule 871—24.32(1)(a).                  As a result,
                                   28

the agency position is a violation of law contrary to Iowa Code section

17A.19(10)(b).

     V. Excessive Absence        as   a    Result   of   Incarceration   as
Disqualifying Misconduct.

      A. Introduction.    This case presents the question of whether

Irving’s absence from work as a result of incarceration is misconduct

that disqualifies her from receiving unemployment benefits. The issue is

not the distinctly different question of whether Irving may be lawfully

terminated from employment for excessive absenteeism, but only

whether under the facts and circumstances of this case, Irving is not

entitled to receive unemployment benefits after such termination under

the Iowa Employment Security Law.         See Brown v. Iowa Dep’t of Job

Serv., 367 N.W.2d 305, 306 (Iowa Ct. App. 1985); Newman v. Iowa Dep’t

of Job Serv., 351 N.W.2d 806, 808 (Iowa Ct. App. 1984).

      The standard an employer must meet to sustain disqualification

for unemployment benefits is more demanding than the standard

ordinarily required to support a termination of employment for just

cause.   In the context of disqualification for unemployment benefits

based on misconduct, the question is whether the employee engaged in a

“deliberate act or omission,” conduct “evincing such willful or wanton

disregard of an employer’s interest as is found in deliberate violation or

disregard of standards of behavior which the employer has the right to

expect of employees,” or conduct with “carelessness or negligence of such

degree of recurrence as to manifest equal culpability.” See Iowa Admin.

Code r. 871—24.32(1)(a). In a wrongful termination context, the plaintiff

ordinarily must show a lack of a “legitimate business reason” for the

separation, a much different standard.      Rivera v. Woodward Resource

Ctr., 865 N.W.2d 887, 898–99 (Iowa 2015). The apples of disqualification
                                    29

for unemployment benefits should not be conflated with the oranges of

just-cause terminations.

      B. Applicable Iowa Rules and Statutes Regarding Misconduct

and Absenteeism.     The Iowa Employment Security Law statute states

that “if the department finds that the individual has been discharged for

misconduct in connection with the individual’s employment,” the

individual may be disqualified from receiving unemployment benefits.

Iowa Code § 96.5(2).       The statute does not provide a definition of

misconduct.

      Iowa Code section 96.6(2) also has provisions related to the

allocation of the burden of proof. The statute provides that generally the

employer has the burden of proving that the claimant is disqualified from

benefits. Id. § 96.2(2). There are no exceptions in the statute for shifting

the burden of proof related to misconduct.

      The rules promulgated by the EAB, however, do include a

definition of misconduct.     A full understanding of the elaborate and

detailed definition of misconduct is essential to successfully navigating a

dispute regarding disqualification for unemployment benefits on that

basis. Misconduct is defined as

      a deliberate act or omission by a worker which constitutes a
      material breach of the duties and obligations arising out of
      such worker’s contract of employment. Misconduct as the
      term is used in the disqualification provision as being limited
      to conduct evincing such willful or wanton disregard of an
      employer’s interest as is found in deliberate violation or
      disregard of standards of behavior which the employer has
      the right to expect of employees, or in carelessness or
      negligence of such degree of recurrence as to manifest equal
      culpability, wrongful intent or evil design, or to show an
      intentional and substantial disregard of the employer’s
      interests or of the employee’s duties and obligations to the
      employer.      On the other hand mere inefficiency,
      unsatisfactory conduct, failure in good performance as the
      result of inability or incapacity, inadvertencies or ordinary
      negligence in isolated instances, or good faith errors in
                                     30
      judgment or discretion are not to be deemed misconduct
      within the meaning of the statute.

Iowa Admin. Code r. 871—24.32(1)(a).
      The rule also contains language related to unexcused absenteeism:

      Excessive unexcused absenteeism is an intentional disregard
      of the duty owed by the claimant to the employer and shall
      be considered misconduct except for illness or other
      reasonable grounds for which the employee was absent and
      that were properly reported to the employer.

Id. r. 871—24.32(7).

      C. Positions of the Parties.        The EAB notes that under Iowa

Code section 17A.19(7), the role of this court is appellate in nature. The

EAB cites the agency rule related to absenteeism stating that “excessive

unexcused absences is an intentional disregard of the duty owed by the

claimant to the employer.” Id. According to the EAB, the evidence at the

hearing showed the claimant was in jail for nearly a month and missed

at least sixteen consecutive days of work in a single month. It claims

that her incarceration amounted to “absenteeism arising from matters of

purely personal responsibilities” and that the absences are thus not

excused. See Harlan, 350 N.W.2d at 194. The EAB recognizes that the

claimant asserted she was unable to make bail.           The EAB sees the

claimant’s failure to make bail as simply a matter of personal

responsibility that does not affect her obligation to arrive at work.

      Irving responds that she is not disqualified from benefits due to

misconduct.     She emphasizes our caselaw states that “misconduct

connotes volition.” Huntoon, 275 N.W.2d at 448. While she recognizes

absences may amount to misconduct, she asserts such absences must

be both excessive and unexcused.          Sallis v. Emp’t Appeal Bd., 437
N.W.2d 895, 897 (Iowa 1989).       Irving concedes that absences due to

“matters of purely personal responsibilities” are not excused absences.
                                    31

Harlan, 350 N.W.2d at 194; Higgins, 350 N.W.2d at 191.                 She

distinguishes these cases, however, arguing that in each of them there

was a pattern of persistent absences that amounted to an intentional act

or omission sufficient to support a misconduct discharge. She contrasts

the “personal responsibilities” cases with Roberts, 356 N.W.2d at 220. In

Roberts, an employee was absent without notice for three days after

being hospitalized for a serious mental impairment. Id. Irving argues

that in Roberts, the court found that the claimant did not commit

misconduct because her conduct was “not volitional, but the result of

inability or incapacity.”

      Irving stresses that she was not guilty of the offenses for which she

was incarcerated and that as a result, her absence cannot be considered

volitional. She argues it was not foreseeable that she would be arrested

for a crime for which she was not guilty.     From the premise that the

employer must prove volition, Irving argues there was no evidence in the

record to support such a determination and that as a result, the agency’s

determination was not supported by substantial evidence.         See Iowa

Code § 17A.19(10)(f).

      D. Authorities from Other States Regarding Absence Due to

Incarceration as Misconduct. Many employment security statutes, like

Iowa’s,   have     open-ended    statutory   provisions    providing    for

disqualification from receipt of unemployment benefits for employee

misconduct. The seminal case defining what constitutes misconduct for

purposes of disqualification from receiving unemployment benefits is

Boynton Cab Co. v. Neubeck, 296 N.W. 636, 640 (Wisc. 1941). That case

established a standard of misconduct that was closely tracked in the

Iowa administrative rule. Compare id., with Iowa Admin. Code r. 871—

24.32(1)(a). We repeatedly have said the Boynton standard—as reflected
                                     32

in Iowa’s administrative rules— accurately reflects the intent of the Iowa

legislature. Freeland v. Emp’t Appeal Bd., 492 N.W.2d 193, 196 (Iowa

1992); Sallis, 437 N.W.2d at 896–97; Huntoon, 275 N.W.2d at 447–48.

      The Boynton standard for misconduct disqualification is generally

thought to be quite demanding.         It certainly exceeds the standard

required in most cases for just-cause termination from employment. A

handful of states have chafed under the rule and promulgated statues or

regulations departing from it.   See, e.g., Ariz. Rev. Stat. Ann. § 23-775(2)

(2016) (disqualifying employees from benefits for “willful or negligent

misconduct”) (emphasis added)); Minn. Stat. § 268.095, subdiv. 6

(including within the definition of misconduct “any intentional, negligent,

or indifferent conduct” (emphasis added)).

      The Boynton standard has been applied by state courts in a

number of cases involving absence from work due to incarceration. For

example, in In re Benjamin, 572 N.Y.S.2d 970, 971 (App. Div. 1991) (per

curiam), the court considered whether an employee who was arrested on

drug charges but unable to make bail had committed a willful or

deliberate act sufficient to support disqualification from employment

benefits based on misconduct. The court noted that the defendant made

every effort to obtain funds necessary to post bail and as a result, the

failure to make bail was not a willful or deliberate act upon which a

finding of misconduct could have been predicated. Id. at 971–72.

      The Benjamin court also considered whether the drug arrest on the

drug possession charge supported a finding of misconduct. Id. at 972.

The record showed that the charge was ultimately dismissed and there

was no evidence in the record to suggest that the claimant was in fact

involved in any drug related activity. Id. The court ruled the possession

charge alone could not constitute misconduct, noting that to hold
                                      33

otherwise would give rise to an implication that “willfulness has come to

mean being in the wrong place at the wrong time.”      Id.   Further, the

court noted that such a holding “would establish a dangerous precedent,

i.e., that disqualifying conduct may be predicated on a mere arrest

unsupported by a conviction.” Id. While there was also an underlying

disorderly conduct charge, the court noted that this charge was not the

basis of the employee’s pretrial incarceration and thus could not

establish misconduct. Id.

      A similar result was reached by the Supreme Court of Nevada in

the divided decision of State v. Evans, 901 P.2d 156, 156–57 (Nev. 1995).

In that case, the claimant was arrested and lost her job because she was

forced to remain in jail pending trial and could not afford bail.    The

Nevada court noted that neither her pretrial incarceration nor her

criminal acts were related to her employment. Id. at 156. Further, the

court emphasized that Evans’s failure to be available for work was

predicated on her inability to obtain bail, not her criminal conduct. Id.

As a result, the claimant was not guilty of misconduct or any deliberate

violation or disregard of standards of behavior which her employer has

the right to expect. Id. at 156–57.

      The Minnesota Supreme Court has considered issues related to

misconduct arising from incarceration in a series of cases. In Grushus v.

Minnesota Mining & Manufacturing Co., the Minnesota Supreme Court

found that an employee’s incarceration under the facts of the case

amounted to misconduct sufficient to disqualify the employee from

receiving unemployment benefits.      100 N.W.2d 516, 520 (Minn. 1960).

The Grushus court, however, declined to adopt a rule that absenteeism

resulting from incarceration was misconduct as a matter of law. Id. at
                                    34

519. Instead, the court emphasized that whether a disqualifying event

occurred depended upon the facts of each particular case. Id.

       After Grushus, the Minnesota Supreme Court revisited the

question of whether incarceration amounted to disqualifying misconduct

in Jenkins v. American Express Financial Corp., 721 N.W.2d 286, 288

(Minn. 2006).     In Jenkins, the employee insurance specialist was

convicted of assaulting a nurse while being treated for a broken ankle.

Id. She was sentenced to thirty days in jail with work release privileges.

Id. Her employer informed her that she would be able to maintain her

employment while on work release. Id. The employer, however, refused

to confirm her employment with work release officials and, as a result,

the employee was not able to report to work. Id. The employer then fired

the employee for failure to report to work.         Id.   The claimant sought

unemployment benefits, but the administrative agency determined that

she had been terminated for misconduct as a result of her incarceration.

Id. at 288–89. The Minnesota Court of Appeals affirmed, noting that the

claimant “engaged in the behavior that led to her incarceration.” Id. at

289.

       On   appeal,   the   Minnesota     Supreme     Court   recognized   that

incarceration following a conviction of a crime may be misconduct

sufficient to deny benefits, but such a conclusion depended upon the

facts and circumstances of the case.        Id. at 290.     The Jenkins court

concluded under the facts, misconduct had not been shown. Id. at 291.

The    court    distinguished     prior     Minnesota       cases   upholding

disqualifications for misconduct where a claimant was incarcerated,

noting in the prior cases, the claimants either failed to contact their

employer until after work was missed or engaged in deception concerning

the reasons for the claimant’s inability to return to work. Id. On the
                                      35

other hand, the court recognized that a period of incarceration under

appropriate circumstances may be evidence that an employee lacked

concern about his or her employment. Id.

      The failure to notify the employer of absence as a result of

incarceration was emphasized by the Missouri Court of Appeals in Moore

v. Swisher Mower & Machine Co., 49 S.W.3d 731, 739–40 (Mo. Ct. App.

2001). The claimant boxer and assembler was incarcerated on a charge

of assault.   Id. at 734.     He was unable to post bail and remained

incarcerated for several months. Id. The employer discharged him for

failing to attend work or to report his absence.       Id.   Ultimately, the

charges were dropped.       Id.   Upon his release, the claimant filed for

unemployment. Id.

      The Moore court rejected the notion that the claimant voluntarily

quit his employment. Id. at 739. Yet the court noted that the claimant

was fired for violating the employer’s policy requiring employees to call in

and report days when they needed to be absent from work.           Id.   The

Moore court emphasized that failure to properly report absences

according to an employer’s reasonable policy amounts to a deliberate

violation of employer rules and ultimately disqualifying misconduct. Id.

at 740.

      E. Iowa Caselaw on Misconduct Arising from Absenteeism. As

noted above, the Iowa administrative rule defining misconduct closely

parallels the Boynton standard. We have stated that the language in the

rule fairly reflects the intention of the legislature. Cosper, 321 N.W.2d at

9. “Misconduct connotes volition. A failure in good performance which

results from inability or incapacity is not volitional and is thus not

misconduct.” Huntoon, 275 N.W.2d at 448.
                                       36

      In Cosper, we considered a case where the claimant had a history

of absences. 321 N.W.2d at 6.         The claimant was warned by her

employer repeatedly about her absences.         Id. at 7.   Ultimately, her

employer terminated her.        Id.     The agency determined she was

terminated for misconduct, a conclusion upheld by the district court. Id.

at 7–8.

      In Cosper, the administrative agency adopted a rule regarding

excessive absenteeism which stated that “[e]xcessive absenteeism is an

intentional disregard of the duty owed by the claimant to the employer

and shall be considered misconduct.” Id. at 9. Notably, the rule did not

distinguish between excused and unexcused absences. See id.

      We took exception to the agency’s broad absenteeism rule. Id. at

10.   We observed that, contrary to the Iowa administrative rule, the

general approach in the caselaw was that mere absenteeism is not a

consequence    that   amounts     to    disqualifying   misconduct   under

unemployment insurance statutes. Id. Noting that we were not bound to

follow the department’s interpretation of the law, we declared that we did

not approve the absenteeism rule interpreting misconduct “because it

draws no distinction between excused and unexcused absences.”           Id.

Stressing that the Iowa Employment Security Law should be interpreted

liberally to achieve the legislative goal of minimizing the burden of

unemployment, we held that excessive absences are not misconduct

unless they are unexcused. Id. Because it was not clear whether the

district court or the agency found the absences unexcused, we remanded

the case to the district court for remand to the agency to make necessary

findings. Id. at 10–11.

      Two years later, we considered another absenteeism issue in

Higgins, 350 N.W.2d at 188. In Higgins, a rewrap clerk was absent or
                                    37

late fourteen times during a six-month period. Id. at 189. During this

time frame, the employee was placed on probation and warned to “be on

time every day in the future” to avoid disciplinary action. Id. After the

warning, the claimant was again late because she overslept.       Id.   The

employer terminated her for excessive absenteeism. Id.

      We upheld a determination of the agency that the absences

amounted to disqualifying misconduct.      Id. at 192.   Significantly, the

agency had amended its rule after our disapproval of its earlier version in

Cosper. Id. at 190. The new version of the rule, which remains in effect

today, provided,

      Excessive unexcused absenteeism is an intentional disregard
      of the duty owed by the claimant to the employer and shall
      be considered misconduct except for illness or other
      reasonable grounds for which the employee was absent and
      that were properly reported to the employer.

Id. (emphasis omitted); see Iowa Admin. Code r. 871—24.32(7). Thus,

under the new version of the rule, absenteeism due to illness or other

factors that were properly reported to the employer were not grounds for

a misconduct disqualification. The record revealed “seven instances of

absenteeism resulting from personal problems or predicaments[,] . . .

includ[ing] oversleeping, delays caused by tardy babysitters, car trouble,

and no excuse.” Higgins, 350 N.W.2d at 191. Under the facts presented

in Higgins, we concluded that substantial evidence supported a finding of

misconduct based upon excessive unexcused absenteeism. Id. at 192;

see also Harlan, 350 N.W.2d at 192 (“Habitual tardiness or absenteeism

arising from matters of purely personal responsibilities such as

transportation can constitute unexcusable misconduct.”).

      We explored the question of what absences might be excusable for

purposes of determining misconduct disqualification for absenteeism in
                                   38

Roberts, 356 N.W.2d at 222.     In that case, a merchandise office clerk

called in indicating she had a cold and would not be in to work that day

and “maybe several days.” Id. at 219. She did not call into the office on

two succeeding days when she stayed home for illness. Id. When she

returned to work, she was given a warning notice and was suspended for

two days for unreported absence. Id. Shortly thereafter, the claimant

was admitted to Broadlawns Medical Center for treatment of a condition

diagnosed as schizophrenia, paranoid type. Id. at 219–20. For two days,

the claimant was taking medication that affected her memory.        Id. at

220. Her physician testified that she was “unable [to] protect her own

interests at that time, in particular, she was unable to call her employer

each day to report her absence.” Id.

      We rejected the employer’s position that the absences amounted to

misconduct. Id. at 222. We held that the first round of absences could

not be considered an “intentional disregard of her duty” to her employer.

Id. We further held that with respect to her hospitalization, the record

established as a matter of law that she was unable to protect her own

interest due to her medication and illness.    Id.   We emphasized that

under Iowa law, misconduct connotes volition. Id. We concluded that

the claimant’s absence and failure to report due to illness did not

amount to disqualifying misconduct. Id.

      Finally, in Sallis, a part-time dishwasher experienced car troubles

and could not get to work. 437 N.W.2d at 895. He called a supervisor,

who told him to call back later and advise them about the situation. Id.

The claimant did not call back.    Id. When asked why he did not call

back, the employee declared that he was more concerned about his car

than his job. Id. After this conversation, the manager decided to fire the

claimant.   Id. at 896.   The agency concluded that the failure of the
                                        39

claimant to call his employer back established a willful and wanton

disregard of the employer’s interests. Id.

         We reversed, holding that the facts were insufficient to meet the

demanding standard of misconduct.            Id. at 897.    We noted that the

jurisdictions were divided on the question of whether a single act could

arise to misconduct. Id. We held that whether or not misconduct was

present depended upon all the underlying facts and circumstances. Id.

         F.    Analysis.   As with the other issues in this case, the general

and specific rules outlined earlier in this opinion apply. In considering

what amounts to misconduct under the statute and administrative rules,

we must (1) liberally construe the statute in light of its policy goals, see

Bridgestone/Firestone, 570 N.W.2d at 96; (2) place the burden of proof of

showing disqualification on the employer, see Bartelt, 494 N.W.2d at 686;

and      (3)   narrowly    interpret   any   statutory   provision   related   to

disqualification, see Bridgestone/Firestone, 570 N.W.2d at 96.

         At the outset, it is important to reiterate that in Iowa, misconduct

for purposes of unemployment insurance is not the same as misconduct

for purposes of termination by an employer. See Lee v. Emp’t Appeal Bd.,

616 N.W.2d 661, 665 (Iowa 2000) (“Misconduct serious enough to

warrant the discharge of an employee is not necessarily serious enough

to warrant a denial of benefits.” (Quoting Reigelsberger, 500 N.W.2d at

66.)).    The Iowa approach distinguishing misconduct for purposes of

unemployment benefits from just-cause termination of employment is

consistent with the law of many jurisdictions.           See, e.g., Manning v.

Alaska R.R., 853 P.2d 1120, 1125 (Alaska 1993) (differentiating

misconduct for unemployment purposes from just cause for termination);

Weller v. Ariz. Dep’t of Econ. Sec., 860 P.2d 487, 490 (Ariz. Ct. App. 1993)

(noting misconduct for purposes of termination and misconduct for
                                     40

purposes of employee benefits are “two distinct concepts”); Johnson, 53
A.3d at 326–27 (“In determining whether an employee has engaged in

disqualifying misconduct, [we] cannot simply inquire whether the

employer was justified in his decision to discharge the employee.”

(Quoting Jadallah v. D.C. Dep’t of Emp’t Servs., 476 A.2d 671, 675 (D.C.

1984).)); Spink v. Unemployment Appeals Comm’n, 798 So. 2d 899, 901–

02 (Fla. Dist. Ct. App. 2001) (distinguishing between acts of misconduct

justifying   termination     and   those   disqualifying   employee    from

unemployment benefits); Holmes v. Review Bd. of Ind. Emp’t Sec. Div.,

451 N.E.2d 83, 87–88 (Ind. Ct. App. 1983); Hunt v. Gen. Elec. Co., 444
N.Y.S.2d 492, 493 (App. Div. 1981). These cases demonstrate that for

purposes of unemployment insurance, “misconduct” is a term of art that

is ordinarily implemented in accompanying administrative regulations.

Thus, while the employer here argued before the agency that Irving

violated its employment policies, this is a different issue from whether

Irving is disqualified for misconduct for purposes of unemployment

insurance benefits.

      With    respect   to   misconduct    in   the   specific   context   of

unemployment insurance benefits, our statute is nearly identical to that

interpreted by the Boynton court.     The decision of the Boynton court,

which established a demanding standard for misconduct that has been

cited widely in unemployment insurance cases across the country, was

powered by the beneficial purpose of the statute, which the court noted

was “to cushion the effect of unemployment by a series of benefit

payments.” Boynton, 296 N.W. at 639; see also Bridgestone/Firestone,
570 N.W.2d at 96; Roberts, 356 N.W.2d at 221.

      As noted above, the Boynton standard for misconduct was

incorporated virtually verbatim in rule 871—24.32(1)(a) and by our
                                        41

caselaw.    Under the Iowa Boynton-type standard for misconduct, a

claimant must have committed “a deliberate act or omission” which

breaches their duties as an employee.            Iowa Admin. Code r. 871—

24.32(1)(a).   Under the rule, an employee must engage in “willful or

wanton disregard” of the employer’s interest or “carelessness or

negligence of such degree of recurrence” as to allow the inference of

equally    intentional   disregard.       Id.     “[I]nability   or   incapacity,

inadvertencies or ordinary negligence in isolated instances, or good faith

errors in judgment or discretion” are not misconduct. Id.

      We have little trouble concluding that the EAB failed to establish

misconduct under the demanding Boynton standards in this case. We

recognize that in some instances, conduct leading to incarceration may

be so egregious and incarceration interfering with employment so

predictable that an employer may establish willful or wanton disregard of

its interests. We further recognize that failure to inform the employer of

the incarceration, particularly over extended periods of time, may

amount to misconduct.       Yet the meaning of Cosper is that it is not

enough for absences to be excessive; they must also be unexcused. See

Cosper, 321 N.W.2d at 10. Indeed, the rule itself requires absences be

unexcused if they are to constitute misconduct.          Iowa Admin. Code r.

871—24.32(7).

      The problem with the EAB’s position is that it ignores the clear

limitations on misconduct under the statute and its implementing

regulations.    We have repeatedly declared that misconduct requires

volition or its statutory equivalent.        See Roberts, 356 N.W.2d at 222;

Huntoon, 275 N.W.2d at 448.           As quoted above, the key language is,

“Misconduct connotes volition.         A failure in good performance which
                                          42

results from inability or incapacity is not volitional and is not

misconduct.” Huntoon, 275 N.W.2d at 448.

       Interestingly, in Cosper, we rejected an argument very similar to

that advanced by the EAB here. See 321 N.W.2d at 10. In Cosper, the

agency attempted to enforce an administrative rule that declared

absences were automatically considered a voluntary quit. Id. at 9. We

rejected that argument, noting a voluntary quit does not arise from

absences that were excused. Id. at 10. Cosper stands for the proposition

that overbroad per se rules related to disqualification due to absence are

inconsistent with the statute. Now, under the guise of misconduct, the

EAB is attempting to achieve the same result.

       Our post-Cosper cases demonstrate this court’s adherence to its

principal holding. In Roberts, we rejected the notion that hospitalization

for mental illness and the inability to report the absence due to

incapacitation amounted to misconduct. 356 N.W.2d at 222. Just as we

did not consider hospitalization due to mental illness a consequence of

failure of personal responsibility, in Roberts, we do not think the record

here supports a finding of misconduct where the claimant was absent

due to incarceration, where the charge was later dropped, and where the

claimant made arrangements to have her mother contact her employer

on a daily basis until instructed not to do so. 1

       1For  cases in other jurisdiction coming to similar results, see, for example,
Magma Copper Co. v. Arizona Department of Economic Security, 625 P.2d 935, 937 (Ariz.
Ct. App. 1981) (holding employer has the burden of proving incarceration rose to level of
misconduct necessary to disqualify from benefits); Baldor Electric Co. v. Arkansas
Employment Security Department, 27 S.W.3d 771, 774 (Ark. Ct. App. 2000) (allowing
benefits notwithstanding incarceration); Holmes, 451 N.E.2d at 87–88 (holding
incarceration without conviction may be good cause for termination but does not
preclude an employee from receiving benefits); City of Monroe v. Tolliver, 954 So. 2d 203,
206–07 (La. Ct. App. 2007) (holding incarceration did not constitute willful violation of
attendance policy); and Barker v. Employment Security Department of the State of
Washington, 112 P.3d 536, 539 (Wash. Ct. App. 2005) (holding a finding of misconduct
                                          43

       We     think     the     personal-misconduct          cases     are     plainly

distinguishable from the present situation. For example, in Higgins, we

recognized that absences must be not only excessive, but also

unexcused. 350 N.W.2d at 191. The kind of repeated, habitual behavior

considered in that case may be misconduct under the applicable rule

because it shows “carelessness or negligence of such degree of

recurrence as to manifest equal culpability, wrongful intent or evil

design, or . . . show[s] an intentional and substantial disregard of the

employer’s interests.” Iowa Admin. Code r. 871—24.32(1)(a). The record

here simply does not contain such disdain for the employer’s interests.

       We further find that involuntary incarceration, at least where the

charges are dismissed, also falls within the “other reasonable grounds”

for absence contemplated under rule 871—24.32(7).                      Like illness,

absences due to incarceration are involuntary. In this case, the employer

failed to show that Irving could be disqualified under section 24.32(7).

Sallis, 437 N.W.2d at 896 (holding employer has burden of showing

disqualifying misconduct).

       We emphasize, as we have done earlier, that our conclusion that

the record does not support a disqualification for unemployment benefits

does not necessarily mean the employer could not lawfully terminate

Irving’s employment. Nevertheless, there was not substantial evidence in

the record to support Irving’s disqualification from benefits on grounds of

misconduct. See Iowa Code § 17A.19(10)(f).




___________________
is not supported by incarceration for violation of a no-contact order of which employee
was not aware).
                                       44
     VI. Absence from Employment Due to Incarceration for
Criminal Charges Ultimately Dismissed as a Voluntary Quit.

      A. Introduction. This case presents one final issue. The precise
question raised is whether involuntary incarceration that causes absence

from work presents an irrebuttable presumption of disqualification of

eligibility for unemployment benefits because, as a matter of law, such

incarceration results in a voluntary quit.         Once again, the distinctly

different question of whether incarceration provides the basis for a lawful

termination of employment is not before us.

      B.       Iowa Statutory Provisions and Administrative Rules

Related to Misconduct and Voluntary Quits. The key provision of law

at issue here is Iowa Code section 96.5, which provides that employees

are disqualified for unemployment benefits if they have left work

“voluntarily    without   good    cause     attributable   to   the   individual’s

employer.” Iowa Code § 96.5(1).

      The statute does not provide further elaboration of what is meant

by the term “voluntarily.”       Iowa Workforce Development, however, has

promulgated a rule, which provides, “[T]he following reasons for a

voluntary quit shall be presumed to be without good cause attributable

to the employer: . . . The claimant is deemed to have left if such claimant

becomes incarcerated.” Iowa Admin. Code r. 871—24.25(16). The EAB

and the district court found that Irving’s imprisonment was a voluntary

quit under section 96.5(1) and its implementing regulations.

      The statute contains a provision related to the burden of proof

regarding voluntary quits.       The general rule in the statute is that the

burden of proof with respect to disqualification for benefits rests with the

employer. Iowa Code § 96.6(2). Notwithstanding the general rule, the
                                    45

claimant has the burden of “proving that a voluntary quit . . . was for

good cause attributable to the employer.” Id.

      C. Positions of the Parties. Irving argues that she did not leave

her work voluntarily under the statute and that because she was

involuntarily incarcerated, her absence from work cannot be regarded as

a voluntary quit under the regulation. She notes that because neither

Iowa Code section 96.5(1) nor Iowa Administrative Code rule 871—

24.25(16) define “voluntarily” or “voluntary quit,” these terms should be

given their ordinary and common meaning. She suggests that the EAB’s

interpretation of Iowa Administrative Code rule 871—24.25(16) extends

the term “voluntary” to cover acts that are unforeseeable and without

volition when it asserts incarceration results in a voluntary quit without

requiring an additional finding of culpability or intent.            These

interpretations, according to Irving, are beyond the authority vested in

the agency by the legislature. See Iowa Code § 17A.19(10)(b). When the

law of voluntary quits is correctly viewed, Irving maintains, there is no

substantial evidence to support her disqualification from receiving

benefits. See Iowa Code § 17A.19(10)(f).

      The EAB argues that Iowa Administrative Code rule 871—

24.25(16), stating that incarceration will be presumed a voluntary quit, is

a rule that is a rational interpretation of the Employment Security Law.

The EAB has been delegated the authority to interpret the Employment

Security Law, it argues, and so the standard for the validity of the rule is

that it must not be “irrational, illogical, or wholly unjustifiable.”   See

Iowa Code § 17A.19(10)(l). Further, the EAB argues that if incarcerations

are not presumed to be a voluntary quit even without evidence of guilt, it

would lead to the unreasonable result of an employer needing to
                                           46

investigate the guilt of their employee before they were discharged or

having to prove the employee’s guilt at the EAB hearing. 2

       D. Authority from Other States Regarding Incarceration as a

Voluntary Quit.          We have not had an opportunity to address the

question     of   the    impact     of   incarceration      on   disqualification      for

unemployment benefits under Iowa Code section 965(1). Although other

states’ cases are not uniform, the majority stand for the proposition that

absence due to incarceration does not give rise to an irrebuttable

presumption       that     the    employee      is    disqualified     from     receiving

unemployment benefits on the ground that the employee voluntarily quit

employment.

       Perhaps the case closest to our present controversy is Parker v.

Department of Labor & Employment Security, 440 So. 2d 438, 439–40

(Fla. Dist. Ct. App. 1983).         In that case, the Florida District Court of

Appeal considered a case where an employee was arrested as a result of

a domestic argument and was unable to pay bail. Id. at 438–39. The

employee contacted his employer by phone and twice by letter during the

approximately       one-month       period    of     incarceration.       Id.   at   439.

Eventually, the charges were dropped.                 Id. at 439.     Like Iowa Code

section 96.5(1), the Florida unemployment statute disqualified from

unemployment benefits a person who “voluntarily left his employment

without good cause attributable to the employer.” Id. (quoting Fla. Stat.


       2While  it may be true that “[l]ongstanding administrative interpretations are
entitled to some weight in statutory construction,” we remain responsible to determine
if the administrative body is correct on the matter of law. Iowa Ins. Inst. v. Core Grp. of
Iowa Ass'n for Justice, 867 N.W.2d 58, 77 (Iowa 2015) (quoting Griffin Pipe Prods. Co. v.
Bd. of Review, 789 N.W.2d 769, 775 (Iowa 2010)); Painters & Allied Trades Local Union
246 v. City of Des Moines, 451 N.W.2d 825, 826 (Iowa 1990) (“An administrative
agency's construction of a statute, however, does not make law or change the legal
meaning of a statute. This court is the final arbiter of a statute’s meaning.”).
                                     47

§ 443.101(1)(a) (1981)).   The Florida court rejected the claim that the

employee voluntarily quit his job. Id. The court noted there was nothing

in the record to indicate the employee committed the offense with which

he was charged. Id. Further, the employee kept his employer advised of

his status. Id. As a result, the court concluded that the employee was

entitled to receive unemployment compensation. Id. at 439–40.

      Another instructive case is Ford v. Labor & Industrial Relations

Commission of Missouri, 841 S.W.2d 255, 256 (Mo. Ct. App. 1992) (per

curiam). In that case, the Missouri Court of Appeals considered a case

where a truck driver was charged with parental kidnapping.          Id.   The

employee notified his employer prior to his arrest and then again after

his arrest and extradition to Missouri.     Id. at 256–57.    There was no

evidence in the record, however, that the employee was convicted on the

kidnapping charge. Id. at 258.

      The court concluded the employee should not be disqualified from

receiving unemployment benefits. Id. at 258–59. Like the Iowa statute,

the Missouri statute declared that one of its purposes was to provide

benefits to be used by “persons unemployed through no fault of their

own.” Id. at 257 (quoting Mo. Rev. Stat. § 288.020.1 (1986)). The court

noted, however, that an arrest is never, “in itself, a voluntary act.” Id. at

258. Further, the court concluded that incarceration cannot be deemed

voluntary if the employee never in fact committed the crime for which he

was arrested. Id. The court held that it would require either evidence in

the record that the employee had been convicted or “other evidence of his

guilt” in order to deny him unemployment benefits. Id.

      Another instructive decision out of Missouri on this point is Moore,
49 S.W.3d at 737–39. As discussed above, the claimant in Moore was

arrested and jailed on a charge of assault, could not post bond, and was
                                          48

incarcerated for several months. Id. at 734. He maintained innocence,

and the charges were eventually dismissed. Id. The Moore court rejected

the notion that his incarceration was a voluntary quit, noting that the

disqualifying provisions of Missouri law must be strictly and narrowly

construed     in   favor   of   finding   that    an   employee     is   entitled    to

compensation. Id. at 739. 3

       In all the above cases, there were no criminal convictions or

admissions of guilt, and the employer was notified of the reasons for the

employee’s absence. Where there are admissions or convictions of guilt,

or where an employee has not notified an employer of his or her

incarceration, a disqualification becomes more likely.

       For example, in a California case, an employee was sentenced to

jail for his role in a hit-and-run accident. Sherman/Bertram, Inc. v. Cal.

Dep’t of Emp’t, 21 Cal. Rptr. 130, 131 (Dist. Ct. App. 1962).                       The

employee lost his job and, upon being released, filed for unemployment

benefits. Id. In considering whether the employee “voluntarily quit his

job without good cause,” the court considered the purpose of the

California Unemployment Insurance Code as stated in its guide to

interpretation, which was to provide benefits for “persons unemployed

through no fault of their own.” Id. at 131–32 (quoting Cal. Unemp. Ins.

Code § 100 (1958)). The court declared that to suggest the employee was

unemployed through no fault of his own was “pure sophistry” because of

his “wil[l]ful and felonious act in leaving the scene of an accident.” Id. at

132. Plainly, the California court believed that the guilt of the employee

was established. Therefore, even though the employee did not intend to

       3As  mentioned above, the Moore court nevertheless found that the failure of the
claimant to report his absence when he could have done so was misconduct and that
the record supported such a finding. 49 S.W.3d at 740.
                                     49

become incarcerated, nor to become unemployed, he nevertheless

“voluntarily embark[ed] upon a course of conduct, the very nature of

which he knew . . . would jeopardize his return to work.”          Id. at 133.

Therefore, the court found that the employee’s incarceration was a

voluntary quit. Id. at 133–34.

      Subsequent     to   the    Sherman/Bertram     case,   the    California

legislature passed a statute providing,

      If the employment of an individual is terminated due to his
      absence from work for a period in excess of 24 hours
      because of his incarceration and he is convicted of the
      offense for which he was incarcerated or of any lesser
      included offense, he shall be deemed to have left his work
      voluntarily without good cause . . . .

Cal. Unemp. Ins. Code § 1256.1 (2015). In hearing a challenge to this

law, a California court found it constitutional, stating,

      The Legislature has determined persons who are terminated
      as a direct result of their criminal behavior and incarceration
      are not “unemployed through no fault of their own” and are
      therefore ineligible for benefits.       The classification is
      reasonable and bears a rational relation to the objective of
      unemployment compensation law.

Jefferson v. Unemployment Ins. Appeals Bd., 130 Cal. Rptr. 405, 410 (Ct.

App. 1976) (emphasis added).

      One New Jersey case seems to be an outlier. In Fennell v. Board of

Review, 688 A.2d 113, 113 (N.J. Super. Ct. App. Div. 1997), a

New Jersey appellate court confronted a case in which the employee was

arrested and unable to post bail for nine months.            The aggravated

assault charges against him were ultimately dropped. Id. Similarly to

Iowa, the courts in New Jersey state that the purpose of their

unemployment compensation law is to protect the state’s citizens of the

“hazards of economic insecurity due to involuntary unemployment.” Id.

at 114. Unlike other courts, the New Jersey court focused entirely on the
                                    50

“without good cause attributable to work” element of the “voluntary quit

without good cause attributable to work” language. Id. The court did

not seem to consider the lack of voluntariness, instead stating that the

employee’s inability to post bail was an “unfortunate economic and legal

problem[] . . . not related to his employment.”    Id. at 115 (emphasis

added).

      E. Iowa Caselaw Regarding Absenteeism as a Voluntary Quit.

While we have yet to decide a case on the issue of incarceration as a

voluntary quit, we have considered cases discussing voluntariness in

other unemployment compensation settings.

      One of our early cases dealing with the question of voluntary quits

under the Iowa Employment Security Law is Moulton, 239 Iowa at 1165–

73, 34 N.W.2d at 213–17.     In that case, a pregnant employee left the

workplace and sought unemployment benefits.         Id. at 1162–63, 34

N.W.2d at 212. We framed the issue as whether the physical disability

due to her pregnancy made her quitting work voluntary or involuntary.

Id. at 1164–65, 34 N.W.2d at 213.

      In Moulton, we cited an early Iowa case for the proposition that

voluntary means an act “of her own volition or choice.” Id. at 1165, 34

N.W.2d at 213 (citing Margoris v. U.S. R.R. Admin., 187 Iowa 605, 608,

174 N.W. 371, 372 (1919)).       Finding an analogy to persons who

deliberately maim themselves to be unfit for work, we held the

termination of employment was voluntary. Id.

      We revisited the issue of voluntariness in Cook, 299 N.W.2d at

701–02. As discussed above, the claimant in Cook received numerous

speeding tickets, mostly during nonworking hours.      Id. at 699.   The

claimant’s job, however, consisted of delivering loads of groceries from

his employer’s warehouse to local merchants. Id. When the employer’s
                                     51

insurance carrier advised the employer that it would no longer insure the

claimant, the claimant was terminated. Id. at 700. The claimant then

applied for unemployment benefits. Id.

      The first question in Cook was whether his termination could be

considered voluntary as found by the agency but reversed by the district

court. Id. The Cook court agreed with the district court. Id. at 701. We

made short work of the argument.          We cited an administrative rule,

which stated that “in general, a voluntary quit means discontinuing the

employment because the employee no longer desires to remain in the

relationship of an employee with the employer.” Id. We noted that the

claimant did not leave as a result of unsafe working conditions, “[n]or did

he quit because he desired to do so.” Id. at 701–02. We declared under

the facts that “[u]nquestionably this was not a case of a ‘voluntary quit.’ ”

Id. at 702. In Cook, external actions by law enforcement did not give rise

to a voluntary quit for purposes of disqualification for unemployment

benefits even though the claimant’s poor driving record had an adverse

impact on the employer when the insurer decided to drop coverage for

the claimant. Id.

      In Ames v. Employment Appeal Board, 439 N.W.2d 669, 670–72

(Iowa 1989), we considered another interesting case dealing with

voluntary quits.    In Ames, employees at two plants refused or were

pressured not to cross a union picket line. Id. After the employees were

terminated, they sought unemployment benefits, claiming they did not

voluntarily leave their jobs due to the risk of violence associated with

crossing the picket lines. Id.

      Our first holding was that it was not necessary for the claimants to

demonstrate that the departure from employment was “for good cause

attributable to the employer.”    Id. at 673–74.    We held that it is not
                                    52

necessary to make such a showing if the termination was not voluntary.

Id. at 674. Under the facts of that case, we concluded that some of the

claimants were involuntarily separated from employment because of the

threat of violence, while others failed to make an adequate showing. Id.

at 674–75.   In Ames, external forces not attributable to the employer

provided the basis for determining that a termination of employment was

not voluntary.

      In Sharp, 479 N.W.2d at 283–84, we relied on Ames in reaching a

similar outcome under a different fact pattern. The claimant meat cutter

left her job in a turkey plant because she developed viral hepatitis. Id. at

281. Her doctor advised her not to work with food or cleaning solvents.

Id. As a result, she did not return to work. Id. The question in the case

was whether the quit should be considered voluntary or involuntary for

purposes of unemployment benefits. Id.

      We held that her departure was not voluntary for purposes of

determining disqualification for unemployment benefits. Id. at 284. We

again stated that the purpose of the “without good cause attributable to

the employer” language was to ensure that an employee voluntarily

leaving the workplace could nonetheless qualify for benefits under some

circumstances. Id. at 283. Although the employer was not responsible

for the viral hepatitis, we held that the claimant’s departure could not be

considered voluntary. Id. at 283–84. The unmistakable feature of Sharp

is that the “without good cause” language is designed to broaden, and

not narrow, the grounds upon which unemployment benefits might be

obtained. See id. at 283.

      We revisited the issue of whether departure from a job due to

pregnancy amounted to a voluntary quit in Wills v. Employment Appeal

Board, 447 N.W.2d 137, 138 (Iowa 1989).         In Wills, the claimant, a
                                          53

nurse’s aide, left employment when, after presenting her employer with

lifting restrictions from her doctor, the employer advised her that she

could no longer work at the facility. Id. at 137–38. We noted that under

the applicable administrative rule, a voluntary quit in general “means

discontinuing the employment because the employee no longer desires to

remain in the relationship.” Id. at 138. We also cited a South Dakota

case for the propositions that “establish[ing] a voluntary quit requires

that an employee intend to terminate employment.”                  Id. (citing In re

Johnson, 337 N.W.2d 442, 447 (S.D. 1983)). Yet, the record showed that

the claimant was able to work notwithstanding her weight restrictions.

We held that the termination of employment under the circumstances

was not voluntary.

       Finally, in Bartelt, we considered a case in which the president,

sole stockholder, and salaried employee of a corporation applied for

unemployment benefits after his corporation failed. 494 N.W.2d at 685.

The    individual    filed    for   voluntary   bankruptcy    on    behalf   of   his

corporation, but he did so on legal advice based on the certainty that an

involuntary bankruptcy would shortly occur. Id. After considering that a

voluntary quit must entail a free choice, we found that the individual’s

actions were not voluntary because of the certainty of bankruptcy no

matter what he did.          Id. at 686–87.     We noted that “when an outside

force over which neither the employee nor the employer has any control

creates the unemployment, the unemployment is involuntary.”                   Id. at

686.   We further stated that we would not “pretend there has been a

voluntary    quit”    just    because     unemployment       coverage    might    be

inappropriate for the president, sole-owner, and employee of a single-

owner corporation; such a decision is properly one for the legislature. Id.

at 686–87.
                                      54

       F. Analysis. We reiterate here the general and specific rules of

statutory interpretation presented earlier in this opinion. In considering

the question of what amounts to a voluntary quit, we must (1) liberally

construe the statute in light of its policy goals, Bridgestone/Firestone,
570 N.W.2d at 96; (2) place the burden of proof of showing

disqualification on the employer, Bartelt, 494 N.W.2d at 686; and

(3) narrowly interpret any statutory provision related to disqualification,

Bridgestone/Firestone, 570 N.W.2d at 96.

       Based upon our review of the statute, the authorities, and

applicable caselaw, we conclude that a voluntary quit as a matter of law

requires a volitional act on the part of the employee. We do not think

that incarceration, in and of itself, can ever be considered “volitional” or

“voluntary.” Indeed, incarceration is perhaps the ultimate nonvolitional

act.

       The caselaw from other states teaches us, however, that the

volitional principle does not mean that incarceration can never be part of

the chain of events that gives rise to disqualification from unemployment

benefits. The predicate acts that led to incarceration, however, must be

volitional and must lead to an absence from the workplace that results in

a loss of employment. In other words, a voluntary quit must be volitional

at its inception.     See, e.g., Bartelt, 494 N.W.2d at 687 (holding a

voluntary quit must entail a free choice); Wills, 447 N.W.2d at 138 (“[A]

voluntary   quit    requires   that   an   employee   intend   to   terminate

employment.”); Cook, 299 N.W.2d at 702 (finding no voluntary quit where

employee did not desire to quit); Moulton, 239 Iowa at 1165, 34 N.W.2d

at 213 (emphasizing employee’s “own volition or choice”).

       The above survey of the cases demonstrates there is no doctrine of

a constructive voluntary quit in Iowa law.        A notion of constructive
                                    55

voluntary quit would be completely inconsistent with the beneficial

purposes of the Act and the requirement of strict construction of

disqualification provisions.   We especially do not believe that absence

due to incarceration amounts to a constructive quit of a job.
      That said, we can imagine circumstances where a deliberate
volitional refusal to pay child support might predictably lead to
incarceration. The incarceration then leads to absence from work, and
the absence from work leads to termination. Under these circumstances,
the volitional act of refusing to pay for child support might, perhaps, be
considered a voluntary quit or, more likely, misconduct. Further, when
an employee fails to notify the employer of the status of his or her
incarceration, that may result in a voluntary quit or misconduct. Moore,
49 S.W.3d at 740.
      We think, however, that incarceration in and itself does not
establish a voluntary quit.    Instead, the circumstances that led to the
incarceration must establish volitional acts of a nature sufficient to allow
a fact finder to draw the conclusion that the employee by his intentional
acts has purposively set in motion a chain of events leading to
incarceration, absence from work, and ultimate termination from
employment.    This is the essence of the teaching of the Parker, Ford,
Moore, and Hawkins cases.
      We recognize that the Fennell case from New Jersey takes a
contrary position.   Yet that case is distinguishable.     In Fennell, the
New Jersey court in effect interpreted the phrase “attributable to the
employer” differently than our courts under Iowa caselaw. See 688 A.2d
at 115. For a quit to be nonvoluntary under Fennell, the reasons for the
quit must be attributed to the employer with very few and narrow
exceptions. See id. That is simply not the law in Iowa. See Sharp, 479
56
N.W.2d at 283; Ames, 439 N.W.2d at 674. As a result, the Fennell case
has no applicability here.
      In light of the above, we now consider proper interpretation of rule
871—24.25(16). The EAB suggests that under the rule, incarceration is
deemed to be “voluntary.” In other words, the EAB is suggesting that its
rule establishes a category of constructive voluntary quit.
      But we think the EAB misreads its own rule. The rule states that
the listed “reasons for a voluntary quit shall be presumed to be without
cause attributable to the employer.”     Iowa Admin. Code r. 871—24.25
(emphasis added).    Thus, the focus of the rule is determining which
departures from employment cannot be excused for purposes of
disqualification for unemployment benefits because the quit was a result
of cause attributable to the employer. Under subsection (16), a claimant
is “deemed to have left if such claimant becomes incarcerated.”         Id.
r. 871—24.25(16).    Thus, when a claimant leaves employment due to
incarceration, it cannot be maintained that the quit was due to “cause
attributable to the employer.”
      The rule does not address the predicate issue of voluntariness. It
only addresses the distinctly different issue of when an otherwise
voluntary departure may nonetheless not lead to disqualification because
of good cause attributable to the employer. As our caselaw repeatedly
points out, these are separate issues. Sharp, 479 N.W.2d at 283; Ames,
439 N.W.2d at 674.
      So construed, the rule is consistent with Iowa Code section 96.6(2).
The statute allows a shifting of the burden of proof where a voluntary
quit is claimed to not be disqualifying because of “good cause
attributable to the employer.”   Iowa Code § 96.6(2).    Irving, of course,
makes no such claim.         She only contends that her absence from
employment due to her incarceration was not voluntary. The burden of
                                    57

showing such voluntariness is unaffected by the rule and remains with
the EAB under the statute.
      In conclusion, under an interpretation of the statute, the
applicable rule, and our caselaw, the employer has the burden of proving
that a claimant’s departure from employment was voluntary. The term
“voluntary” requires volition and generally means a desire to quit the job.
Bartelt, 494 N.W.2d at 686; Wills, 447 N.W.2d at 138; Cook, 299 N.W.2d
at 701; Moulton, 239 Iowa at 1165–66, 34 N.W.2d at 213.          Under the
record here, the employer did not meet that burden. The record simply
shows that Irving was arrested, that her incarceration continued for a
period of time, that she was unable to make bail, and that the charges
resulting in her incarceration were ultimately dropped.        There is no
substantial evidence to show that her absence from work was voluntary.
As a result, the decision of the EAB must be reversed for lack of
substantial evidence. Iowa Code § 17A.19(10)(f).
      VII. Conclusion.
      For the above reasons, we hold that there is no spill-over effect
from Irving’s disqualification for misconduct, that the record does not
support a finding of misconduct, and that there is no substantial support
in the record to show that her absence from the workplace due to her
incarceration was a voluntary quit.        As a result, the decision of the
agency is reversed.
      REVERSED.
      Cady, C.J., and Wiggins and Hecht, JJ., join this opinion. Cady,
C.J., files a specially concurring opinion in which Wiggins, J., joins.
Waterman, J., files an opinion concurring in part and dissenting in part
in which Mansfield and Zager, JJ., join.
                                           58
                                              #15–0104, Irving v. Emp't Appeal Bd.

CADY, Chief Justice (concurring specially).
       The statute at the center of the dispute in this case disqualifies an

employee from receiving unemployment benefits when the employee was

discharged from employment for misconduct associated with the

employment.         Iowa Code § 96.5(2) (2013).            In turn, a long-standing

agency rule supplements the statute by declaring excessive absenteeism

constitutes misconduct and automatically disqualifies a terminated

employee from unemployment benefits.                     Iowa Admin. Code r. 871—

24.32(7).      A separate agency rule supplements the statute, declaring

involuntary incarceration constitutes a voluntary quit without good

cause,      which     also    disqualifies      a      terminated      employee      from

unemployment benefits. Iowa Code § 96.5(1); Iowa Admin. Code r. 871—

24.25(16).

       I    agree   with     the   majority     that     each   case    of   involuntary

incarceration must be analyzed on its own facts.                        Further, some

absenteeism due to incarceration might support misconduct under Iowa

Code section 96.5(2), but some might not.

       Notwithstanding,        I   write   separately      only   to   point   out    the

importance of carefully considering how rules and statutes enacted over

the years to resolve various issues can adversely impact a particular

segment of people in society.

       The agency absenteeism rule in this case has been in existence for

over forty years.      See Iowa Admin. Code r. 871—24.32(7).                 Yet as this

case     has    revealed,    when     applied       to    situations   of    involuntary

incarceration for a bailable offense, the rule can disproportionately affect

those people in society without the financial resources to post bail. It

means people with the financial resources to post bail are unlikely to
                                    59

incur excessive absences due to a bailable-offense incarceration, while

those without the financial ability to post bail suffer the consequences of

the absenteeism rule.

      Justice in our state will be advanced when all implicit bias found

in our laws and rules can be identified and eliminated. This case is one

example and is a step in the right direction.

      Wiggins, J., joins this special concurrence.
                                          60
                                                            #15–0104, Irving v. EAB

WATERMAN, Justice (concurring in part and dissenting in part).
       I respectfully dissent in part.              I agree with the majority’s

conclusion that Irving’s misconduct termination from her part-time job

with employer Solon Nursing disqualified her from unemployment

benefits for that position alone. 4        But I would affirm the district court

and agency determination that Irving was properly denied unemployment

benefits for missing three weeks of work without her employer’s

permission while she was incarcerated on charges of felony domestic

abuse and making a false report calling 911. Iowa employers are entitled

to expect their employees to show up for work. Being in jail is not a valid

excuse for missing work.

       The Administrative Law Judge (ALJ) who conducted the evidentiary

hearing found that Irving violated her employment contract:

       The claimant did not have any available vacation hours and
       would have had to request a leave of absence in advance of
       the leave, in accordance with the union contract. The
       employer concluded the claimant effectively resigned after
       she was absent from duty for three consecutive work days
       without proper notification and authorization.




       4Solon  Nursing terminated Irving for misconduct when she failed to report her
arrest within forty-eight hours as required for her position caring for disabled,
dependent patients. The legislature specifically provided that a termination for gross
misconduct cancels wage credits earned from “all employers.” Iowa Code § 96.5(2)(b)
(2013). By contrast, the legislature did not expressly provide that a termination for
misconduct from a part-time position, without a finding of gross misconduct, by itself
disqualifies the individual for benefits for the loss of a job with a different employer.
Presumably, if the legislature intended the misconduct disqualification for benefits in
section 96.5(2)(a) to extend to all employers, it would have said so as it did for wage
credits based on gross misconduct in the next paragraph. See Oyens Feed & Supply,
Inc. v. Primebank, 808 N.W.2d 186, 193–94 (Iowa 2011) (concluding the fact that a
phrase was “selectively incorporated” in certain provisions showed the legislature’s
omission of that phrase in a related provision was intentional).
                                     61

The Employment Appeal Board (EAB) and district court accepted the

ALJ’s finding.   We are bound by the agency’s findings of fact that are

supported by substantial evidence. Dico, Inc. v. Iowa Emp’t Appeal Bd.,

576 N.W.2d 352, 354 (Iowa 1998). Two witnesses for her employer, the

University of Iowa Hospitals and Clinics (UHIC), testified that Irving was

required under her employment contract to submit requests for a leave of

absence thirty days in advance, which Irving failed to do.        Reliable

attendance is especially important in Irving’s job as a medical assistant

at a hospital. Irving failed to show up for work or obtain authorization

for her absences during the three weeks preceding her termination.

Substantial evidence supports the agency’s finding that her prolonged

unexcused absence violated her employment contract.          That factual

finding should be dispositive.

      The EAB determined Irving was disqualified from receiving

unemployment benefits for her UIHC job on three separate grounds: (1)

her incarceration, deemed a voluntary quit under Iowa Administrative

Code rule 871—24.25(16); (2) her absence for three days without notice,

deemed a voluntary quit under rule 871—24.25(4); and (3) her excessive

unexcused absenteeism, deemed misconduct under rule 24.32(7). The

district court correctly affirmed on all three grounds. The majority errs

by reversing on all three grounds.

      The majority substitutes its own policy choice, that someone

unable to make bail deserves unemployment benefits, for the eligibility

determination of the agency charged with administering Iowa’s complex

statutory scheme for unemployment benefits.        The agency in 1975

promulgated an administrative rule providing that persons who miss

work due to incarceration are disqualified from receiving unemployment

benefits. Iowa Admin. Code r. 370–4.25(16) (1975). I would not second-
                                          62

guess that commonsense determination.                 The incarceration rule has

been on the books and enforced by the agency for four decades without

challenge. 5 See id. r. 871—24.25(16) (2016). The legislature, apparently

satisfied with that rule, has repeatedly amended chapter 96 to add other

exceptions and qualifications for the receipt of unemployment benefits

while leaving the incarceration rule intact.            See, e.g., 2010 Iowa Acts

ch. 1048, § 1; 1997 Iowa Acts ch. 132, § 1. “We consider the legislature’s

inaction as a tacit approval of the [agency’s] action.” City of Sioux City v.

Iowa Dep’t of Revenue & Fin., 666 N.W.2d 587, 592 (Iowa 2003) (“The fact

that this administrative rule has been in effect for eleven years strongly

cautions against finding the rule invalid.”). Of course, the legislature is

free to overrule today’s judicial policy choice requiring benefits for job

loss attributable to incarceration.

       The majority fails to strike the proper balance when interpreting

chapter 96.     We have previously recognized that chapter 96 strikes a

balance between providing benefits for “ ‘persons unemployed through no

fault of their own’ . . . and fundamental fairness to the employer, who

must ultimately shoulder the financial burden of any benefits paid.”

White v. Emp’t Appeal Bd., 487 N.W.2d 342, 345 (Iowa 1992) (quoting

Iowa Code § 96.2 (1991)). In Messina v. Iowa Department of Job Service,

we observed,

       The unemployment compensation statute . . . touches upon
       more than just the recipient. It provides for the creation of a

       5I recognize that we do not generally regard the status of being incarcerated as
“voluntary.” However, the agency and the legislature were certainly entitled to conclude
that incarceration in most cases results from voluntary conduct on the part of the
incarcerated person.     With a few commonsense exceptions, our unemployment
compensation statute holds people responsible for getting to work and does not accept
excuses such as car trouble, bad weather, or child-care issues. Being in jail is not one
of those commonsense exceptions.
                                        63
      fund produced by contributions from private employers. The
      rate of an employer’s contribution to the fund varies
      according to benefits paid to that employer’s eligible
      employees. Any action with regard to disbursements from
      the unemployment compensation fund thus will affect both
      the employer and the fiscal integrity of the fund.

341 N.W.2d 52, 62 (Iowa 1983) (quoting Ohio Bureau of Emp’t Servs. v.

Hodory, 431 U.S. 471, 490, 97 S. Ct. 1898, 1909, 52 L. Ed. 2d 513, 529

(1977)).   We noted the legislative goal of attracting and retaining job-

creating   industries   is   thwarted    when   “employees   discharged   for

misconduct nonetheless are paid unemployment benefits from funds

extracted from employers.” Id. We stated,

              The fiscal integrity of the fund should not be
      jeopardized by payments to employees . . . discharged for
      [misconduct]. This would strike at the expressed state
      interest disclosed by the legislature in creating the fund [to]
      . . . “benefit . . . persons unemployed through no fault of their
      own.”

Id. (quoting Iowa Code § 96.2 (1983)).          Today’s decision may give

employers and prospective employers pause.         Some may become more

reluctant to hire people viewed as being at risk of incarceration, such as

persons who already have criminal records or records of arrests.

      The majority undermines our “personal responsibility” precedents

that disqualified claimants who were repeatedly late for work due to child

care or transportation problems. I would honor stare decisis and follow

our precedent to hold that Irving’s three-week unexcused absence from

work for personal reasons disqualified her from unemployment benefits.

In Cosper v. Iowa Department of Job Service, we held that excessive

unexcused absences can be disqualifying misconduct. 321 N.W.2d 6, 10

(Iowa 1982). The agency promulgated an administrative rule based on

Cosper:

      Excessive unexcused absenteeism.      Excessive unexcused
      absenteeism is an intentional disregard of the duty owed by
                                   64
      the claimant to the employer and shall be considered
      misconduct except for illness or other reasonable grounds
      for which the employee was absent and that were properly
      reported to the employer.

Iowa Admin. Code r. 871—24.32(7).         “[A]bsenteeism arising out of

matters of purely personal responsibilities” is not excusable. Higgins v.

Iowa Dep’t of Job Serv., 350 N.W.2d 187, 191 (Iowa 1984).

      We considered a case of “purely personal responsibilities” in

Higgins. Id. Barbara Higgins was employed by United Parcel Service. Id.

at 189.    In her last six months at UPS, she began to accumulate

absences, and Higgins’s supervisor reviewed her absences with her. Id.

When she failed to report to work or give a reason on April 16, 1982, she

was placed on a thirty-day probation. Id. Her probation required her to

“be on time every day in the future and in attendance every day to avoid

further disciplinary action.” Id. On May 24, she was a few minutes late

and told her supervisor the babysitter was late. Id. On June 2, she was

fifteen minutes late because she overslept. Id. Higgins was fired on June

4.   Id.   Higgins sought unemployment benefits, and her claim was

denied. Id. We affirmed the denial of benefits. Id. at 192. We held her

absences were excessive and unexcused.        Id. at 190–91.   We said,

“Oversleeping cannot be deemed a ‘reasonable ground’ for missing work.”

Id. at 191. Although the agency had found the absences due to Higgins’s

babysitter problems were excused, we disagreed, concluding that

absenteeism caused by unreliable child care or transportation is not

excusable. Id.

      In a case filed the same day, we affirmed the agency’s denial of

benefits in Harlan v. Iowa Department of Job Service, 350 N.W.2d 192,

195 (Iowa 1984).   Judith Harlan was employed at Younkers Brothers,

Inc. for three years. Id. at 193. She received warnings in 1981 and 1982
                                    65

regarding her tardiness. Id. at 194. In 1981, she told her employer she

had car problems that required her to rely on public transportation. Id.

After the warning in 1982, Harlan was late ten times over the course of

about four months. Id. She arrived at work on those days from ten to

sixty minutes after the start of her scheduled shift. Id. She frequently

failed to give advance notice when she would be late. Id. Her tardiness

made it difficult for her supervisors to adequately cover her department.

Id. Harlan was discharged in May 1982 for excessive tardiness. Id. at

193. At the agency hearing, the hearing officer acknowledged that some

of Harlan’s tardiness was explainable due to issues with weather and

public transportation, but Harlan was tardy in the late spring when

weather was not an issue. Id. at 194. Moreover, Harlan had the option

of taking an earlier bus. Id. These factors made her habitual tardiness

disqualifying misconduct. Id.

      Notably,   we   did   not   consider   the   individual’s   financial

circumstances, such as an inability to afford child care or a reliable

vehicle, in holding the absences from work constituted disqualifying

misconduct. Nor should we expect the EAB or employers such as UIHC

to assess an employee’s financial ability to make bail or the likelihood

charges will be dismissed in determining whether incarceration excuses

an extended absence from work. I defer to the elected branches to make

these policy choices. It is for the legislative and executive branches to

decide whether Iowa is better off with a more lenient system of

unemployment compensation—which results in higher premiums and

higher costs of hiring employees—or a less lenient system that does not

allow persons who missed work due to being in jail to collect benefits.

      Irving’s absenteeism is analogous to Higgins and Harlan. She was

scheduled to work eight-hour shifts and missed ten work days in a row.
                                             66

Irving’s employer did not authorize her absence as required under the

union contract.          If being late repeatedly due to babysitter problems, a

late bus, oversleeping, or car trouble is disqualifying misconduct

regardless of the employee’s financial circumstances, so too is missing

work for ten shifts in a row due to an arrest and incarceration after a

domestic dispute.

          The majority relies on Roberts v. Iowa Department of Job Service,

356 N.W.2d 218,    222–23      (Iowa    1984),    which      I   find   readily

distinguishable. Lanelle Roberts missed work when she was hospitalized

for treatment of mental illness (schizophrenia, paranoid type).                     Id. at

219–20. Her employer fired her for excessive absenteeism, and she filed

for unemployment benefits, which were denied based on the agency rule

for excessive absenteeism. 6 Id. at 220. The district court affirmed, but

we reversed, concluding that her absences due to her incapacitating

mental illness did not constitute disqualifying misconduct. Id. at 222.

We noted that she had not violated her company’s policy that authorized

termination after three days’ unreported absence.                  Id. at 221–22.     We

found the record “establish[ed] as a matter of law that she was ‘unable

[to] protect her own interests at that time, in particular, she was unable
to call her employer each day to report her absence.’ ” Id. at 222. We

relied on testimony of her treating physician that her “serious mental

condition” rendered her unable to communicate.                   Id.    I do not equate

Irving’s      incarceration      on    charges     of   domestic       abuse   with    an

          6The   administrative rule in effect at the time of Roberts’s denial of benefits
stated,
          Excessive absenteeism.     Excessive absenteeism is an intentional
          disregard of the duty owed by the claimant to the employer and shall be
          considered misconduct.
Roberts, 356 N.W.2d at 222 (quoting Iowa Admin. Code r. 370—4.32(7) (1984)).
                                    67

incapacitating illness. Irving’s case is more like Higgins and Harlan than

Roberts.

      Courts in other jurisdictions have held that unexcused absences

attributable to incarceration disqualify claimants from unemployment

benefits even when benefits are allowed for absences due to illness. A

New Jersey appellate court concluded that incarceration was not

analogous to an illness causing excusable absenteeism. Fennell v. Bd. of

Review, 688 A.2d 113, 115 (N.J. Super. Ct. App. Div. 1997).             The

majority mislabels Fennell as an “outlier” without acknowledging many

other decisions reaching the same result. See, e.g., Bivens v. Allen, 628
So. 2d 765, 766–67 (Ala. Civ. App. 1993); Weavers v. Daniels, 613
S.W.2d 108, 109–10 (Ark. Ct. App. 1981); Camara v. Marine Lubricants,

No. N12A–05011–DCS, 2013 WL 1088334, at *3–4 (Del. Super. Ct.

Feb. 25, 2013; In re Karp, 692 N.Y.S.2d 516, 517 (App. Div. 1999); Beatty

v. Unemployment Comp. Bd. of Review, No. 1331 C.D. 2008, 2009 WL
9097018, at *2 (Pa. Commw. Ct. Jan. 28, 2009).

      Fennell fits like a glove with Iowa’s “personal responsibility” cases.

Ricky Fennell, a hospital employee, was jailed for nine months on

pending assault charges. Fennell, 688 A.2d at 113. He was unable to

make bail and “made all reasonable efforts to get his employer to hold his

job open until his release.”   Id. at 113–14.    He was terminated after

missing work for three months and applied for unemployment benefits

after the hospital declined to rehire him upon his release from jail. Id. at

114. The agency “upheld the denial of benefits because [his] reason for

leaving his job was incarceration, a personal problem not attributable to

work.” Id. The appellate court affirmed, stating,

             Here appellant’s reason for leaving work was his
      personal problem, incarceration on criminal charges and his
      inability to raise enough money to post bail.        These
                                   68
      unfortunate economic and legal problems were not related to
      his employment. Nor is an employee’s intent to quit either
      relevant or controlling, unless the judicially-created
      exception for illness is implicated.

Id. at 115. The Fennell court declined to apply New Jersey precedent—

that state’s counterpart to Roberts—allowing benefits when the absence

from work is attributable to illness. Id. at 114–15. While noting a split

in authority, the Fennell court noted, “Other jurisdictions routinely deny

claims [for unemployment benefits] where incarceration causes an

absence from employment.” Id. at 116 (collecting cases).

      Similarly, a Delaware court recently equated incarceration for a

domestic dispute to a personal matter:

      Appellant informed the Board that his arrest was generated
      by a personal matter—his wife called the authorities. The
      Court does not intend to delve into the domestic relations
      between Appellant and his wife; however, there can be
      nothing more personal than matters of the home. So, too,
      strained domestic relations are beyond the employer’s
      control. Thus, the Board determined that . . . Appellant’s
      incarceration was personal and not work related and,
      therefore, Appellant had voluntarily left his employment.

Camara, 2013 WL 1088334, at *3; see also Bivens, 628 So. 2d at 766–67

(holding claimant incarcerated for seven days was not entitled to

benefits); Weavers, 613 S.W.2d at 109–10 (holding employee incarcerated

and unable to post bail was properly denied unemployment benefits for

misconduct); Karp, 692 N.Y.S.2d at 517 (holding claimant who was

arrested and did not post bail committed disqualifying misconduct);

Beatty, 2009 WL 9097018, at *2 (collecting cases and observing that “[i]t

is well established that incarceration is not a reasonable or justifiable

absence from work”). I find these authorities persuasive.

      Irving argues she was innocent of the charge of domestic abuse,

pointing to her partner’s recantation months later. It is unclear whether

the majority relies on her innocence, the lack of a conviction, or her
                                           69

inability to post bail to require benefits.             We recently reiterated that

victims often recant in domestic abuse cases. State v. Smith, 876 N.W.2d
180, 187–88 (Iowa 2016) (citing authorities concluding that many victims

recant); id. at 194 (Waterman, J. dissenting) (citing additional authorities

estimating “[t]he rate of recantation among domestic violence victims [is]

. . . between eighty and ninety percent”). Employers and the EAB should

not be put in the untenable position of determining the actual guilt or

innocence of jailed employees or whether voluntary conduct landed them

in jail. 7 As other courts have concluded, actual innocence is irrelevant to

the fact the employee is not showing up for work. See, e.g., In re Bishop,

No. A-6222-06T16222-06T1, 2009 WL 36444, at *3 (N.J. Super. Ct. App.

Div. Jan. 8, 2009) (“Bishop’s absence from work for more than sixty days

is undisputed. That he was incarcerated on charges that were eventually

dismissed is irrelevant since his custodial confinement was unrelated to

this employment.”). A Delaware court aptly observed,

             Public policy . . . does not support the theory that an
       employee is available for work while incarcerated and that
       such a situation requires an employer to hold the job for
       someone who is indefinitely absent. The purpose of having
       an employee is for them to work. To require that employers
       keep a job open for those employees who become
       incarcerated or risk having to pay unemployment benefits is
       unreasonable and against . . . public policy . . . .

Mason v. Best Drywall, No. C.A. 98A-07-005-RSG, 1999 WL 459303, at

*3 (Del. Super. Ct. 1999) (footnote omitted).

       7Federal    regulations require prompt determinations on eligibility for
unemployment benefits. See Iowa Code § 96.11(10) (2013) (“[T]he department shall
cooperate with the United States department of labor to the fullest extent consistent
with the provisions of this chapter . . . .”). In order to comply with federal regulations,
the state must issue sixty percent of first-level benefit appeal decisions within thirty
days of the date of appeal and at least eighty percent of first-level benefit appeal
decisions within forty-five days. 20 C.F.R. § 650.4(b) (2013). Needless to say, the
wheels of justice often spin more slowly in criminal cases.
                                          70

       I disagree with the majority that Minnesota caselaw supports

Irving.     In Jenkins v. American Express Financial Corp., a divided

Minnesota Supreme Court adopted a fact-specific, case-by-case approach

and concluded the employer’s unfulfilled promise to verify Jenkins’s

employment for work release prevented her from continuing to work and

entitled her to unemployment benefits. 721 N.W.2d 286, 290–92 (Minn.

2006).     Jenkins is distinguishable because it is undisputed that UIHC

played no role in Irving’s initial incarceration or its duration. Moreover,

the Jenkins dissent concluded that not showing up for work is

disqualifying misconduct. Id. at 294 (Gildea, J., dissenting). Quoting the

purpose of the Minnesota Act, the dissent stated, “Jenkins did not lose

her job ‘through no fault of her own.’ She lost her job because she did

not show up for work.”         Id. (quoting Minn. Stat. § 268.03, subdiv. 1

(2004). I agree with the dissent.

       Significantly, Minnesota appellate courts after Jenkins have

routinely held that persons missing work due to incarceration are

disqualified from unemployment benefits. See, e.g., Luhman v. Red Wing

Shoe Co., No. A14–1193, 2015 WL 134211, at *3 (Minn. Ct. App. Jan. 12,

2015) (affirming denial of benefits when employee missed three workdays

due to incarceration); Millis v. Martin Eng’g Co., No. A11–2085, 2012 WL
3892191, at *2 (Minn. Ct. App. Sept. 10, 2012) (“An employer has a right

to expect an employee to work when scheduled.”); Lavalla v. Am. Red

Cross Blood Servs., No. A11–782, 2012 WL 1380327, at *3 (Minn. Ct.

App.      Apr. 23,   2012)   (rejecting   chemical   dependency   excuse   for

incarceration); Miller v. SDH Educ. W. LLC, No. A08–1169, 2009
WL 1684442, at *2 (Minn. Ct. App. June 16, 2009) (“When an employee

misses work because of incarceration, ordinarily his absenteeism is

deemed to be his own fault and to constitute employment misconduct.”).
                                    71

Even under Minnesota’s case-by-case, fact-specific approach, Irving is

disqualified based on the agency finding that her extended absence from

her job at the UIHC was unauthorized by her employer.

      Today’s decision replaces a clear rule with uncertainty. It remains

to be seen whether everyone unable to make bail will be entitled to collect

unemployment benefits for the resulting job loss, or only those who avoid

a conviction. The majority leaves employers guessing.

      For these reasons, I dissent in part.

      Mansfield and Zager, JJ., join this special concurrence in part and

dissent in part.